***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

Exhibit 10.1

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

dated as of February 24, 2012

between

NEKTAR THERAPEUTICS

and

RPI FINANCE TRUST



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Table of Contents

 

ARTICLE I DEFINED TERMS AND RULES OF CONSTRUCTION      1   

Section 1.1

  

Defined Terms

     1   

Section 1.2

  

Rules of Construction

     9    ARTICLE II PURCHASE AND SALE OF THE PURCHASED ASSETS      10   

Section 2.1

  

Purchase and Sale

     10   

Section 2.2

  

Purchase Price

     11   

Section 2.3

  

Roche Net Sales Repayment

     11   

Section 2.4

  

No Assumed Obligations

     12   

Section 2.5

  

Excluded Assets

     13   

Section 2.6

  

Designee

     13    ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER      13   

Section 3.1

  

Organization

     13   

Section 3.2

  

No Conflicts

     14   

Section 3.3

  

Authorization

     14   

Section 3.4

  

Ownership

     14   

Section 3.5

  

Governmental and Third Party Authorizations

     15   

Section 3.6

  

No Litigation

     15   

Section 3.7

  

Solvency

     15   

Section 3.8

  

Tax Matters

     16   

Section 3.9

  

No Brokers’ Fees

     16   

Section 3.10

  

Compliance with Laws

     16   

Section 3.11

  

Intellectual Property Matters

     16   

Section 3.12

  

Regulatory Approval, Manufacturing and Marketing

     18   

Section 3.13

  

Counterparty Agreements

     18   

Section 3.14

  

UCC Matters

     20   

Section 3.15

  

Set-off and Other Sources of Royalty Reduction

     20   

Section 3.16

  

Margin Stock

     20    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER      20   

Section 4.1

  

Organization

     20   

Section 4.2

  

No Conflicts

     20   

Section 4.3

  

Authorization

     20   

Section 4.4

  

Governmental and Third Party Authorizations

     21   

Section 4.5

  

No Litigation

     21   

Section 4.6

  

[***]

     21    ARTICLE V COVENANTS      21   

Section 5.1

  

Books and Records; Notices.

     21   

Section 5.2

  

Public Announcement

     22   

Section 5.3

  

Further Assurances

     23   

Section 5.4

  

Payments on Account of the Purchased Assets

     24   

Section 5.5

  

Counterparty Agreements

     24   

Section 5.6

  

Termination of the Counterparty Agreements; Mergers, Consolidations and Asset
Sales Involving Either Counterparty.

     27   

 

-i-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 5.7

  

Audits

     28   

Section 5.8

  

Tax Matters.

     29   

Section 5.9

  

[***]

     30   

Section 5.10

  

Existence

     30    ARTICLE VI THE CLOSING      30   

Section 6.1

  

Closing

     30   

Section 6.2

  

Closing Deliverables of the Seller

     30   

Section 6.3

  

Closing Deliverables of the Purchaser

     31    ARTICLE VII INDEMNIFICATION      31   

Section 7.1

  

Indemnification by the Seller

     31   

Section 7.2

  

Indemnification by the Purchaser

     32   

Section 7.3

  

Procedures for Third Party Claims

     32   

Section 7.4

  

Other Claims

     33   

Section 7.5

  

Time Limitations

     33   

Section 7.6

  

Exclusive Remedy

     33   

Section 7.7

  

Limitations

     34    ARTICLE VIII TERMINATION      34   

Section 8.1

  

Termination of Agreement

     34   

Section 8.2

  

Effect of Termination

     34    ARTICLE IX MISCELLANEOUS      34   

Section 9.1

  

Survival

     34   

Section 9.2

  

Specific Performance

     35   

Section 9.3

  

Notices

     35   

Section 9.4

  

Successors and Assigns

     36   

Section 9.5

  

Independent Nature of Relationship

     37   

Section 9.6

  

Entire Agreement

     37   

Section 9.7

  

Governing Law

     37   

Section 9.8

  

Waiver of Jury Trial

     38   

Section 9.9

  

Severability

     38   

Section 9.10

  

Counterparts

     38   

Section 9.11

  

Amendments; No Waivers

     38   

Section 9.12

  

No Third Party Rights

     38   

Section 9.13

  

Table of Contents and Headings

     39   

Section 9.14

  

Trustee Capacity of Wilmington Trust Company

     39   

 

-ii-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Purchase and Sale Agreement”), dated as
of February 24, 2012, is between Nektar Therapeutics, a Delaware corporation
(the “Seller”), and RPI Finance Trust, a Delaware statutory trust (the
“Purchaser”).

W I T N E S S E T H :

WHEREAS, the Seller has the right to receive royalties under the License
Agreements; and

WHEREAS, the Seller desires to sell, contribute, assign, transfer, convey and
grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Assets described herein, upon and subject
to the terms and conditions set forth in this Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties covenant and agree as follows:

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1 Defined Terms. The following terms, as used herein, shall have the
following respective meanings:

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

“Bankruptcy Event” means the occurrence of any of the following in respect of
any Person: (a) an admission in writing by such Person of its inability to pay
its debts as they become due or a general assignment by such Person for the
benefit of creditors; (b) the filing of any petition or answer by such Person
seeking to adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect,
or seeking, consenting to or acquiescing in the entry of an order for relief in
any case under any such law, or the appointment of or taking possession by a
receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator or
other similar official for such Person or for any substantial part of its
property; (c) corporate or other entity action taken by such Person to authorize
any of the actions set forth in clause (a) or (b) of this definition; or
(d) without the consent or acquiescence of such Person, the entering of an order
for relief or approving a petition for relief or reorganization or any other
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or other similar relief under any present or future
bankruptcy, insolvency or similar statute, law or regulation, or the filing of
any such petition against such



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Person, or, without the consent or acquiescence of such Person, the entering of
an order appointing a trustee, custodian, receiver or liquidator of such Person
or of all or any substantial part of the property of such Person, in each case
where such petition or order shall remain unstayed or shall not have been stayed
or dismissed within thirty (30) days from entry thereof.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

“Closing” has the meaning set forth in Section 6.1.

“Closing Date” has the meaning set forth in Section 6.1.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

“Confidentiality Agreement” means that certain letter agreement, dated [***], by
and between the Seller and RP Management, LLC, an Affiliate of the Purchaser.

“Consent Standard” means, for purposes of Sections 5.5(a) and (b), [***].

“Counterparty” means, as the context requires, UCB or Roche.

“Counterparty Agreements” means, collectively, the UCB Agreements and the Roche
License Agreement.

“Counterparty Instructions” means the UCB Instruction and the Roche Instruction.

“Counterparty Sublicensee” means, as the context requires, a Roche Sublicensee
or a UCB Sublicensee.

“Defaulting Party” has the meaning set forth in Section 5.5(d).

“Designated Affiliate” has the meaning set forth in Section 2.6.

“Designated Assets” has the meaning set forth in Section 2.6.

“Disputes” has the meaning set forth in Section 3.11(i).

“Dollar” or the sign “$” means United States dollars.

“Enzon Agreement” means that certain Cross-License and License Option Agreement,
dated as of January 7, 2002, by and among Enzon, Inc., Inhale Therapeutic
Systems, Inc. and the Seller (as successor to Shearwater Corporation).

 

-2-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.4.

“Excluded Payments” means all amounts due or paid to the Seller or any of its
Affiliates (a) resulting from the supply of Reagent by the Seller or any of its
Affiliates pursuant to Clause 4 of the Roche License Agreement and Clause 7.5 of
the UCB License Agreement and (b) pursuant to Clause 12.4, subclauses (a) and
(b) of Clause 12.5 and Clause 13.3 of the Roche License Agreement.

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

“First Commercial Sale” means, as the context requires, FIRST COMMERCIAL SALE
(as defined in Clause 1.15 of the UCB License Agreement) and FIRST COMMERCIAL
SALE (as defined in Clause 1.6 of the Roche License Agreement).

“Fourth Quarter Royalty Report” means the report provided pursuant to Clause
9.1.1 of the Roche License Agreement for the three-month period ending
December 31.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country.

[***]

“Intellectual Property Rights” means the UCB Intellectual Property Rights and
the Roche Intellectual Property Rights.

“Knowledge” means, with respect to the Seller, [***].

“Know-How” means KNOW-HOW (as defined in Clause 1.3 of the UCB License
Agreement) and KNOW-HOW (as defined in Clause 1.7 of the Roche License
Agreement).

“License Agreements” means the Roche License Agreement and the UCB License
Agreement.

“Licensed Products” means the Roche Licensed Products and the UCB Licensed
Products.

“Licensor” means, at the time of the Closing, the Seller and, after the Closing,
the Purchaser.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, including any conditional sale or any sale with
recourse, or any other restriction on transfer.

“Loss” means any loss, liability, cost, expense (including reasonable costs of
investigation and defense and reasonable attorneys’ fees and expenses), charge,
fine, penalty, obligation, judgment, award, assessment, claim or cause of
action.

 

-3-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Manufacturing Matters” means matters relating solely to the manufacture, supply
or purchase of Roche Reagent or the UCB Reagent, as applicable.

[***]

“Material Adverse Effect” means a material adverse effect on (a) the legality,
validity or enforceability of any of the Transaction Documents or the License
Agreements, (b) the ability of the Seller to perform its obligations under any
of the Transaction Documents or the License Agreements, (c) the rights or
remedies of the Purchaser under any of the Transaction Documents or the License
Agreements, (d) the right of the Purchaser to receive the Royalties, the timing,
amount or duration of the Royalties, or the right to receive royalty reports and
other information (including audit information) on the terms set forth in the
Counterparty Agreements and this Purchase and Sale Agreement, or (e) the
business of the Seller and its Subsidiaries, taken as a whole.

“New Arrangement” means, as the context requires, a Roche New Arrangement or a
UCB New Arrangement.

“Party” shall mean the Seller or the Purchaser, as the context requires, and
“Parties” shall mean, together, the Seller and the Purchaser.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Intellectual Property Rights that are Patents.

“Patents” means the Roche Patents and the UCB Patents.

“Permitted Lien” means any Lien created or existing under any of the
Counterparty Agreements.

“Permitted Tax Withholding” means (a) in the case of the Roche License
Agreement, any Tax withholding expressly permitted under Clause 9.1.2 of the
Roche License Agreement and (b) in the case of the UCB License Agreement, any
Tax withholding expressly permitted under the second subclause (c) of Clause 8.1
of the UCB License Agreement, in each case except to the extent that any such
Tax withholding taken by either Counterparty against any Royalties constitutes a
Specified Tax Withholding.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Prime Rate” means, at any date, the most recent rate of interest published in
the “Money Rates” section of The Wall Street Journal under the designation “U.S.
Prime Rate”.

“Products” means the Roche Licensed Products and the UCB Licensed Products.

“Purchase and Sale Agreement” has the meaning set forth in the preamble.

“Purchase Price” has the meaning set forth in Section 2.2.

 

-4-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the Roche License Agreement to receive all of the
Roche Royalties and (b) right, title and interest in, to and under the UCB
License Agreement to receive all of the UCB Royalties.

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Account” has the meaning set forth in Section 5.4(b).

“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.

“Reagent” means the Roche Reagent and the UCB Reagent.

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any country.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Products may be marketed, sold and distributed by Roche or UCB, as the case
may be, in a jurisdiction, issued by the appropriate Regulatory Agency.

“Restricted Person” means a Person primarily in the business of [***].

“Roche” means, together, F. Hoffmann-La Roche Ltd. and Hoffmann-La Roche, Inc.

“Roche Affiliate” means any AFFILIATE (as defined in Clause 1.1 of the Roche
License Agreement) of Roche.

“Roche Bill of Sale” means that certain bill of sale, dated as of the Closing
Date, executed by the Seller and the Purchaser, substantially in the form of
Exhibit A-1.

“Roche Consent” means that certain letter agreement, dated [***], by and between
the Seller (as successor to Nektar Therapeutics AL, Corporation) and Roche.

“Roche Financing Statement” means that certain financing statement, dated as of
the Closing Date, substantially in the form of Exhibit L-1.

“Roche Instruction” means the irrevocable direction to Roche in the form set
forth in Exhibit B.

“Roche Intellectual Property Rights” means LICENSED TECHNOLOGY (as defined in
Clause 1.9 of the Roche License Agreement), to the extent licensed to Roche
under the Roche License Agreement.

“Roche License Agreement” means, [***].

“Roche Licensed Products” means PRODUCT (as defined in Clause 1.14 of the Roche
License Agreement).

“Roche Manufacturing Information” means any and all information relating solely
to the manufacture, supply or purchase of Roche Reagent, and the respective
rights and obligations of the Seller or Roche in respect thereof.

 

-5-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Roche Net Sales” means NET SALES (as defined in Clause 1.12.1 of the Roche
License Agreement).

“Roche New Arrangement” has the meaning set forth in Section 5.6(a).

“Roche Patents” means NEKTAR PATENT RIGHTS (as defined in Clause 1.17 of the
Roche License Agreement), to the extent included in the Roche Intellectual
Property Rights.

“Roche Reagent” means REAGENT (as defined in Clause 1.15 of the Roche License
Agreement).

“Roche Royalties” means [***].

“Roche Royalty Reports” means the royalty reports delivered to the Seller and
the Purchaser by Roche pursuant to Clause 9.1.1 of the Roche License Agreement
setting forth Roche Net Sales for each calendar quarter during the years ending
December 31, 2012 and 2013.

“Roche Royalty Term” means the period commencing on the Royalties Commencement
Date and ending on the last day of the last to expire ROYALTY TERM (as defined
in Clause 1.16 of the Roche License Agreement).

“Roche Sublicensee” means any SUBLICENSEE (as defined in Clause 1.20 of the
Roche License Agreement) of Roche.

“Roche Valid Claim” means any VALID PATENT CLAIM (as defined in Clause 1.23 of
the Roche License Agreement).

“Royalties” means the Roche Royalties and the UCB Royalties.

“Royalties Commencement Date” means January 1, 2012.

“Royalty Reduction” has the meaning set forth in Section 3.13 (f); provided,
however, that “Royalty Reduction” shall not include any Set-off or Specified Tax
Withholding.

“Royalty Term” means, as the case may be, the Roche Royalty Term or the UCB
Royalty Term.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble.

“Seller Account” has the meaning set forth in Section 5.4(d).

“Seller Indemnified Party” has the meaning set forth in Section 7.2.

“Seller Overpayment” has the meaning set forth in Section 2.3(d).

“Seller Underpayment” has the meaning set forth in Section 2.3(e).

“Set-off” means any set-off or off-set; provided, however, that “Set-off” shall
not include any Royalty Reduction or Specified Tax Withholding.

 

-6-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“Specified Tax Withholding” has the meaning set forth in Section 5.8(b).

“Sublicensee” means, as the context requires, a Roche Sublicensee or a UCB
Sublicensee.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.

[***]

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

“Third Party” means any Person that is not a Party.

“Third Party Claim” means any claim, action, suit or proceeding by a Third
Party, including any investigation by any Governmental Authority.

“Transaction Documents” means this Purchase and Sale Agreement, the Roche Bill
of Sale, the UCB Bill of Sale and the Counterparty Instructions.

“UCB” means UCB Celltech, the U.K. registered branch of UCB Pharma S.A.

“UCB Affiliate” means any AFFILIATE (as defined in Clause 1.12 of the UCB
License Agreement) of UCB.

“UCB Agreements” means, collectively, [***].

“UCB Bill of Sale” means that certain bill of sale, dated as of the Closing
Date, executed by the Seller and the Purchaser, substantially in the form of
Exhibit A-2 (as may be modified, at or prior to the Closing, if a Designated
Affiliate is designated pursuant to Section 2.6).

“UCB Consent” means that certain letter agreement, dated as of [***], by and
between the Seller (as successor to Shearwater Corporation and Nektar
Therapeutics AL, Corporation) and UCB (as successor to Celltech Chiroscience
Ltd. and Celltech R&D Limited).

“UCB Financing Statement” means that certain financing statement, dated as of
the Closing Date, substantially in the form of Exhibit L-2 (as may be modified,
at or prior to the Closing, if a Designated Affiliate is designated pursuant to
Section 2.6).

 

-7-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

“UCB Instruction” means the irrevocable direction to UCB in the form set forth
in Exhibit C (as may be modified, at or prior to the Closing, if a Designated
Affiliate is designated pursuant to Section 2.6).

“UCB Intellectual Property Rights” means LICENSED TECHNOLOGY (as defined in
Clause 1.4 of the UCB License Agreement), to the extent licensed to UCB under
the UCB License Agreement.

“UCB License Agreement” means, [***].

“UCB Licensed Products” means PRODUCT (as defined in Clause 1.7 of the UCB
License Agreement).

“UCB Manufacturing Information” means any and all information relating solely to
the manufacture, supply or purchase of UCB Reagent, and the respective rights
and obligations of the Seller or UCB in respect thereof.

“UCB Manufacturing Process” means MANUFACTURING PROCESS (as defined in the UCB
Technology Transfer Agreement).

“UCB New Arrangement” has the meaning set forth in Section 5.6(b).

“UCB Patents” means SHEARWATER PATENT RIGHTS (as defined in Clause 1.1 of the
UCB License Agreement), to the extent included in the UCB Intellectual Property
Rights.

“UCB Reagent” means REAGENT (as defined in Clause 1.6 of the UCB License
Agreement).

“UCB Royalties” means [***].

“UCB Royalty Term” means the period commencing on the Royalties Commencement
Date and ending on the date on which the UCB License Agreement expires pursuant
to Clause 11.1 thereof.

“UCB Sublicensee” means any SUBLICENSEE (as defined in Clause 1.13 of the UCB
License Agreement) of UCB.

[***].

“UCB Valid Claim” means any VALID PATENT CLAIM (as defined in Clause 1.2 of the
UCB License Agreement).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than the State of
Delaware, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this Purchase
and Sale Agreement and any financing statement relating to such perfection or
effect of perfection or non-perfection.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

-8-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 1.2 Rules of Construction.

(a) Unless the context otherwise requires, in this Purchase and Sale Agreement:

(i) a term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP;

(ii) unless otherwise defined, all terms that are defined in the UCC shall have
the meanings stated in the UCC;

(iii) words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders;

(iv) the terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without limitation”;

(v) unless otherwise specified, references to a contract or agreement include
references to such contract or agreement as from time to time amended, restated,
reformed, supplemented or otherwise modified in accordance with its terms
(subject to any restrictions on such amendments, restatements, reformations,
supplements or modifications set forth herein), and include any annexes,
exhibits and schedules hereto or thereto, as the case may be; provided, however,
that, unless otherwise specified, terms defined in Section 1.1 by reference to
any other contract or agreement shall be deemed to refer to such contract or
agreement as in effect on the date of this Purchase and Sale Agreement;

(vi) any reference to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment, transfer or
delegation set forth herein or in any of the other Transaction Document) and any
reference to a Person in a particular capacity excludes such Person in other
capacities;

(vii) references to any Applicable Law shall include such Applicable Law as from
time to time in effect, including any amendment, modification, codification,
replacement, or reenactment thereof or any substitution therefor;

(viii) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(ix) the words “hereof,” “herein,” “hereunder” and similar terms shall refer to
this Purchase and Sale Agreement as a whole and not to any particular provision
hereof, and Article, Section and Exhibit references herein are references to
Articles and Sections of, and Exhibits to, this Purchase and Sale Agreement
unless otherwise specified;

(x) the definitions of terms shall apply equally to the singular and plural
forms of the terms defined;

(xi) in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”;

 

-9-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(xii) where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Purchase and Sale Agreement on a day that
is not a Business Day, unless this Purchase and Sale Agreement otherwise
provides, such payment shall be made, such funds shall be applied and such
calculation shall be made on the succeeding Business Day, and payments shall be
adjusted accordingly; and

(xiii) any reference to a term that is defined by reference to its meaning in a
License Agreement shall refer to such term’s meaning in such License Agreement
as in existence on the date hereof (and not to any new, substituted or amended
version thereof).

(b) The provisions of this Purchase and Sale Agreement shall be construed
according to their fair meaning and neither for nor against either Party
irrespective of which Party caused such provisions to be drafted. Each Party
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Purchase and Sale Agreement and the other
Transaction Documents.

ARTICLE II

PURCHASE AND SALE OF THE PURCHASED ASSETS

Section 2.1 Purchase and Sale.

(a) Subject to the terms and conditions of this Purchase and Sale Agreement, on
the Closing Date, the Seller hereby sells, contributes, assigns, transfers,
conveys and grants to the Purchaser, and the Purchaser hereby purchases,
acquires and accepts from the Seller, all of the Seller’s rights, title and
interest in and to the Purchased Assets, free and clear of any and all Liens,
other than those Liens created under the Transaction Documents and the UCB
Consent.

(b) The Seller and the Purchaser intend and agree that the sale, contribution,
assignment, transfer, conveyance and granting of the Purchased Assets under this
Purchase and Sale Agreement shall be, and are, a true, complete, absolute and
irrevocable assignment and sale by the Seller to the Purchaser of the Purchased
Assets and that such assignment and sale shall provide the Purchaser with the
full benefits of ownership of the Purchased Assets. Neither the Seller nor the
Purchaser intends the transactions contemplated hereby to be, or for any purpose
characterized as, a loan from the Purchaser to the Seller or a pledge or
assignment or a security agreement. The Seller waives any right to contest or
otherwise assert that this Purchase and Sale Agreement does not constitute a
true, complete, absolute and irrevocable sale and assignment by the Seller to
the Purchaser of the Purchased Assets under Applicable Law, which waiver shall
be enforceable against the Seller in any Bankruptcy Event in respect of the
Seller. The sale, contribution, assignment, transfer, conveyance and granting of
the Purchased Assets shall be reflected on the Seller’s financial statements and
other records as a sale of assets to the Purchaser (except to the extent GAAP or
the rules of the SEC require otherwise with respect to the Seller’s consolidated
financial statements).

(c) The Seller hereby authorizes the Purchaser to execute, record and file, and
consents to the Purchaser executing, recording and filing, at the Purchaser’s
sole cost and expense, financing statements in the appropriate filing offices
under the UCC (and continuation statements with respect to such financing
statements when applicable), and amendments thereto, in such manner and in such
jurisdictions as are necessary or appropriate to evidence or perfect the sale,
contribution, assignment, transfer, conveyance and grant by the Seller to the
Purchaser, and the purchase, acquisition and acceptance by the Purchaser from
the Seller, of the Purchased Assets and to perfect the security interest in the
Purchased Assets granted by the Seller to the Purchaser pursuant to
Section 2.1(d).

 

-10-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(d) Notwithstanding that the Seller and the Purchaser expressly intend for the
sale, contribution, assignment, transfer, conveyance and granting of the
Purchased Assets to be a true, complete, absolute and irrevocable sale and
assignment, the Seller hereby assigns, conveys, grants and pledges to the
Purchaser, as security for its obligations created hereunder in the event that
the transfer contemplated by this Purchase and Sale Agreement is held not to be
a sale, a first priority security interest in and to all of the Seller’s right,
title and interest in, to and under the Purchased Assets and, in such event,
this Purchase and Sale Agreement shall constitute a security agreement.

Section 2.2 Purchase Price. In full consideration for the sale, contribution,
assignment, transfer, conveyance and granting of the Purchased Assets, and
subject to the terms and conditions set forth herein, the Purchaser shall pay
(or cause to be paid) to the Seller, or the Seller’s designee, at the Closing,
the sum of ONE HUNDRED TWENTY-FOUR MILLION DOLLARS ($124,000,000), in
immediately available funds by wire transfer to the Seller Account (the
“Purchase Price”). The Purchase Price shall be allocated among the Purchased
Assets in accordance with the allocation set forth on Exhibit I, which the
Parties agree shall be final and binding and shall be amended following the
Closing to reflect the adjustment of the Purchase Price allocated to the
Purchased Assets described in clause (a) of the definition thereof in the amount
of any payments made to or by Purchaser under Section 2.3, and the Parties agree
not to take any position that is inconsistent with such allocation on any Tax
return or in any audit or other Tax-related administrative or judicial
proceeding, unless taking such a position is required by Applicable Law.

Section 2.3 Roche Net Sales Repayment.

(a) [***] following the Seller’s receipt of the Fourth Quarter Royalty Report
setting forth Roche Net Sales through each of December 31, 2012 and December 31,
2013, the Seller shall provide the Purchaser with a written notice detailing the
Seller’s calculation of worldwide Roche Net Sales for the twelve (12) month
period ending on such December 31. [***] the Seller provides such written notice
to the Purchaser, the Seller shall pay to the Purchaser any amount that is
payable to the Purchaser under this Section 2.3.

(b) If worldwide Roche Net Sales for the twelve (12) month period ending
December 31, 2012:

(i) are equal to or greater than [***], then, except as otherwise provided under
Sections 2.3(d) and 2.3(e), the Seller shall not owe the Purchaser any payment,
and the Seller shall have no further obligation, under this Section 2.3;

(ii) are less than [***] but equal to or greater than [***], then the Seller
shall pay $3,000,000 to the Purchaser and, except as otherwise provided under
Sections 2.3(d) and 2.3(e), following the Seller making such payment to the
Purchaser, the Seller shall not owe the Purchaser any further payment, and the
Seller shall have no further obligation, under this Section 2.3; or

(iii) are less than [***], then the Seller shall pay $3,000,000 to the Purchaser
and, following the Seller making such payment to the Purchaser, the Seller shall
remain subject to the potential payment obligations set forth in Section 2.3(c).

 

-11-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c) If worldwide Roche Net Sales for the twelve (12) month period ending
December 31, 2012 are less than [***] and worldwide Roche Net Sales for the
twelve (12) month period ending December 31, 2013:

(i) are equal to or greater than [***], then the Seller shall not owe the
Purchaser any payment under this Section 2.3(c);

(ii) are less than [***] but equal to or greater than [***], then the Seller
shall pay $3,000,000 to the Purchaser; or

(iii) are less than [***], then the Seller shall pay $7,000,000 to the
Purchaser.

(d) If the Seller makes any payment to the Purchaser under this Section 2.3 for
the twelve (12) month period ended December 31, 2012 or 2013, and, subsequent
thereto, (i)(x) it is determined that the actual Roche Net Sales for such period
were greater than the Roche Net Sales for such period set forth in the
applicable Roche Royalty Reports for such period and (y) the amount of the
payment actually made by the Seller to the Purchaser for such period under this
Section 2.3 was greater than the amount of the payment that would have been
required to be made by the Seller to the Purchaser for such period under this
Section 2.3 if such actual Roche Net Sales had been set forth in such Roche
Royalty Reports (such excess amount, a “Seller Overpayment”) and (ii) Roche or
the Seller shall have paid to the Purchaser Roche Royalties in an amount equal
to the excess of (A) the amount of Roche Royalties that should have been paid to
the Purchaser for such period in respect of such actual Roche Net Sales over
(B) the amount of Roche Royalties actually paid to the Purchaser for such
period, the Purchaser shall [***] after receipt of such Roche Royalties, pay to
the Seller the full amount of such Seller Overpayment. If the Purchaser is
obligated to make any payment to the Seller under this Section 2.3(d) for the
twelve (12) month period ended December 31, 2012, the Seller’s obligations under
Section 2.3(c) shall be determined based on such actual Roche Net Sales for the
twelve (12) month period ended December 31, 2012.

(e) If (i)(x) it is determined that the actual Roche Net Sales for the twelve
(12) month period ended December 31, 2012 or 2013 were less than the Roche Net
Sales for such period set forth in the applicable Roche Royalty Reports for such
period and (y) the Seller would have been obligated to make a payment to the
Purchaser for such period under this Section 2.3 in an amount greater than the
amount of the payment actually made by the Seller to the Purchaser for such
period under this Section 2.3 if such actual Roche Net Sales had been set forth
in such Roche Royalty Reports (such shortfall, a “Seller Underpayment”) and
(ii) the Purchaser shall have paid to Roche or the Seller an amount equal to the
excess of (A) the amount of Roche Royalties actually paid to the Purchaser for
such period over (B) the amount of Roche Royalties that should have been paid to
the Purchaser for such period in respect of such actual Roche Net Sales, the
Seller shall [***] after receipt of such payment from the Purchaser (or, if the
Purchaser shall have made such payment to Roche, documentary evidence reasonably
satisfactory to the Seller that Roche received such payment), pay to the
Purchaser the full amount of such Seller Underpayment. If the Seller is
obligated to make any payment to the Purchaser under this Section 2.3(e) for the
twelve (12) month period ended December 31, 2012, the Seller’s obligations under
Section 2.3(c) shall be determined based on such actual Roche Net Sales for the
twelve (12) month period ended December 31, 2012.

(f) Any and all payments required to be made under this Section 2.3 shall be
made in accordance with Section 5.4. A late fee of [***] over the Prime Rate
will accrue on all amounts due under this Section 2.3 but unpaid from the date
any such payment was due until such payment is made in full.

Section 2.4 No Assumed Obligations. Notwithstanding any provision in this
Purchase and Sale Agreement or any other writing to the contrary, the Purchaser
is purchasing, acquiring and accepting only the Purchased Assets and is not
assuming any liability or obligation of the Seller or any of the Seller’s
Affiliates of whatever nature, whether presently in existence or arising or
asserted hereafter, including any liability or obligation of the Seller under
the Counterparty Agreements, the Enzon Agreement or [***]. All such liabilities
and obligations shall be retained by, and remain liabilities and obligations of,
the Seller or the Seller’s Affiliates, as the case may be (the “Excluded
Liabilities and Obligations”).

 

-12-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 2.5 Excluded Assets. The Purchaser does not, by purchase, acquisition or
acceptance of the right, title or interest granted hereunder or otherwise
pursuant to any of the Transaction Documents, purchase, acquire or accept any
assets or contract rights of the Seller under any of the Counterparty
Agreements, other than the Purchased Assets, or any other assets of the Seller.

Section 2.6 Designee. The Parties agree that the Purchaser may, at or prior to
the Closing, designate, in substitution of the Purchaser, an Affiliate of the
Purchaser, which Affiliate may not be a Restricted Person (a “Designated
Affiliate”), to purchase from the Seller pursuant to Section 2.1, the Purchased
Assets described in clause (b) of the definition thereof (the “Designated
Assets”) and to exercise the rights of the Purchaser in respect of the
Designated Assets under Section 2.1, to own full beneficial and legal ownership
of the Designated Assets, and to execute and deliver such agreements and other
documents, and to take such other actions, as may be necessary or desirable in
connection with the consummation of the purchase and sale of beneficial and
legal ownership of the Designated Assets under Section 2.1. If the Purchaser
designates a Designated Affiliate under this Section 2.6, then the term
“Purchaser,” as used in connection with the right to receive the UCB Royalties
and the rights in respect of the Designated Assets under Section 2.1, shall be
deemed to refer to such Designated Affiliate. Notwithstanding any such
designation of a Designated Affiliate by the Purchaser, (a) all other references
to the “Purchaser” in this Purchase and Sale Agreement shall continue to be
references to RPI Finance Trust and (b) except for and in respect of the
Designated Affiliate’s right to purchase the Designated Assets under
Section 2.1, to receive the UCB Royalties pursuant to the UCB Instruction, to
exercise the rights of the Purchaser in respect of the Designated Assets under
Section 2.1 and to own full beneficial and legal ownership of the Designated
Assets, the Designated Affiliate (x) shall not have any rights under this
Purchase and Sale Agreement, including any right hereunder to receive any
royalty reports, notices or other information, to provide any consent or to
exercise or enforce any remedy, it being understood and agreed that all such
rights and remedies under this Purchase and Sale Agreement shall be exercised
and enforced solely by the Purchaser on behalf of the Designated Affiliate and
(y) shall have no recourse, under this Purchase and Sale Agreement or otherwise,
against the Seller. For the avoidance of doubt, the Seller shall have no
recourse, under this Purchase and Sale Agreement or otherwise, against the
Designated Affiliate, or any of its directors, officers, partners, employees,
agents or controlling individuals.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Purchaser, as of the date
hereof, as follows:

Section 3.1 Organization . The Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all corporate power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business, as now
conducted, and to exercise its rights and to perform its obligations under the
Counterparty Agreements. The Seller is duly qualified to transact business and
is in good standing in every jurisdiction in which such qualification or
standing is required by Applicable Law (except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect). Neither
the Purchaser nor, to the Knowledge of the Seller, any of its partners, members
or controlling Persons, is an Affiliate of the Seller or any of its
Subsidiaries.

 

-13-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 3.2 No Conflicts.

(a) The execution and delivery by the Seller of any of the Transaction
Documents, the performance by the Seller of its obligations hereunder or
thereunder or the consummation by the Seller of the transactions contemplated
hereby or thereby will not (i) contravene, conflict with or violate any term or
provision of any of the organizational documents of the Seller or any of its
Subsidiaries, (ii) contravene, conflict with or violate, or give any
Governmental Authority or other Person the right to exercise any remedy or
obtain any relief under, any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to which the Seller or
any of its Subsidiaries or any of their respective assets or properties may be
subject or bound, (iii) result in a breach or violation of, constitute a default
(with or without notice or lapse of time, or both) under, or give any Person the
right to exercise any remedy or obtain any additional rights under, or
accelerate the maturity or performance of, or payment under, or cancel or
terminate, (A) except as would not have a Material Adverse Effect, any contract,
agreement, indenture, lease, license, deed, commitment, obligation or instrument
to which the Seller or any of its Subsidiaries is a party or by which the Seller
or any of its Subsidiaries or any of their respective assets or properties is
bound or committed (other than the Counterparty Agreements) or (B) any
Counterparty Agreement, or (iv) except as provided in any of the Transaction
Documents, result in or require the creation or imposition of any Lien on the
Intellectual Property Rights, the Licensed Products, the Counterparty Agreements
or the Purchased Assets.

(b) Except for Permitted Liens, the Seller has not granted, nor does there
exist, any Lien on or relating to the Counterparty Agreements, the Intellectual
Property Rights or the Licensed Products. Except for Liens created under the
Transaction Documents and the UCB Consent, the Seller has not granted, nor does
there exist, any Lien on or relating to the Purchased Assets. Except for the
license granted by the Seller to each Counterparty under the Counterparty
Agreements, there are no licenses, sublicenses or other rights under the
Intellectual Property Rights that have been granted to any Third Party.

Section 3.3 Authorization. The Seller has all necessary corporate power and
authority to execute and deliver the Transaction Documents, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of each of the
Transaction Documents and the performance by the Seller of its obligations
hereunder and thereunder have been duly authorized by all necessary corporate
action on the part of the Seller. Each of the Transaction Documents has been
duly executed and delivered by an authorized officer of the Seller. Each of the
Transaction Documents constitutes the legal, valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.

Section 3.4 Ownership. The Seller is the exclusive owner of the entire right,
title (legal and equitable) and interest in, to and under the Purchased Assets
and the Intellectual Property Rights. The Seller has duly and legally filed or
applied for registration for its ownership interest in the Patents included in
the Intellectual Property Rights, including the Patents listed on Exhibit D, in
the appropriate agencies and in the jurisdictions listed on Exhibit D. The
Purchased Assets sold, contributed, assigned, transferred, conveyed and granted
to the Purchaser on the Closing Date have not been pledged, sold, contributed,
assigned, transferred, conveyed or granted by the Seller to any other Person.
The Seller has full right to sell, contribute, assign, transfer, convey and
grant the Purchased Assets to the Purchaser. Upon the sale, contribution,
assignment, transfer, conveyance and granting by the Seller of the Purchased
Assets to the Purchaser, the Purchaser shall acquire good and marketable title
to the Purchased Assets free and clear of all Liens, other than those Liens
created under the Transaction Documents and the UCB Consent, and shall be the
exclusive owner of the Purchased Assets. The Purchaser shall have the same
rights as the Seller would have with respect to the Purchased Assets (if the
Seller were still the owner of such Purchased Assets) against any other Person.

 

-14-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 3.5 Governmental and Third Party Authorizations. The execution and
delivery by the Seller of the Transaction Documents, the performance by the
Seller of its obligations hereunder and thereunder and the consummation by the
Seller of the transactions contemplated hereby and thereby do not require any
consent, approval, license, order, authorization or declaration from, notice to,
action or registration by, or filing with, any Governmental Authority or any
other Person, except for (i) the filing of a Current Report on Form 8-K with the
SEC, (ii) the filing of UCC financing statements, (iii) the notice to UCB
contained in the UCB Instruction, (iv) the notice to Roche contained in the
Roche Instruction, (v) the Roche Consent and (vi) the UCB Consent.

Section 3.6 No Litigation.

(a) Except as otherwise set forth in Section 3.11(i), there is no action, suit,
arbitration proceeding, claim, demand, citation, summons, subpoena or other
proceeding (whether civil, criminal, administrative, regulatory or informal)
(i) pending or, to the Knowledge of the Seller, threatened by or against the
Seller or any of its Subsidiaries that would have a Material Adverse Effect or
(ii) pending against the Seller or, to the Knowledge of the Seller, pending or
threatened by or against UCB or Roche, in each case in respect of the
Counterparty Agreements, the Intellectual Property Rights, the Licensed Products
or the Purchased Assets, at law or in equity.

(b) Except as otherwise set forth in Section 3.11(i), there is no inquiry or
investigation (whether civil, criminal, administrative, regulatory,
investigative or informal) by or before a Governmental Authority (i) pending or,
to the Knowledge of the Seller, threatened against the Seller or any of its
Subsidiaries that would have a Material Adverse Effect or (ii) pending against
the Seller or, to the Knowledge of the Seller, pending or threatened by or
against UCB or Roche, in each case in respect of the Counterparty Agreements,
the Intellectual Property Rights, the Licensed Products or the Purchased Assets.

(c) To the Knowledge of the Seller, and except for the matters covered by
Section 3.11, as to which specific representations and warranties have been
negotiated (the intent of the Parties being that any matter within the scope of
Section 3.11 is not to be covered by this sentence), no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such action, suit, arbitration proceeding, claim,
investigation, proceeding, inquiry or investigation referred to in Sections
3.6(a) or 3.6(b).

Section 3.7 Solvency. Immediately after giving effect to the consummation of the
transactions contemplated by the Transaction Documents and the application of
the proceeds therefrom, (a) the fair value of the Seller’s assets will be
greater than the sum of its debts, liabilities and other obligations, including
contingent liabilities, (b) the present fair saleable value of the Seller’s
assets will be greater than the amount that would be required to pay its
probable liabilities on its existing debts, liabilities and other obligations,
including contingent liabilities, as they become absolute and matured in the
normal course of business, (c) the Seller will be able to realize upon its
assets and pay its debts, liabilities and other obligations, including
contingent obligations, as they mature, (d) the Seller will not have
unreasonably small capital with which to engage in its business, as now
conducted and as proposed to be conducted following the Closing Date, (e) the
Seller does not have any present plans or intentions to incur debts or other
obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities as they become absolute and matured, (f) the Seller
will not have become subject to any Bankruptcy Event and (g) the Seller will not
have been rendered insolvent within the meaning of Section 101(32) of Title 11
of

 

-15-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

the United States Code. For purposes of this Section 3.7, the amount of all
contingent obligations at any time shall be computed as the amount that, in
light of all facts and circumstances existing at such time, can reasonably be
expected to become an actual or matured liability.

Section 3.8 Tax Matters.

(a) No deduction or withholding for or on account of any Tax has been made from
any payment to the Seller under either License Agreement and, following the
Closing Date, the Seller believes that no such deduction or withholding will be
made or is required under currently Applicable Law to be made from any payment
to the Licensor under the License Agreements solely by reason of the fact that
the Seller is a party to such License Agreement.

(b) There are no existing Liens for Taxes on the Purchased Assets (or any
portion thereof).

Section 3.9 No Brokers’ Fees. The Seller has not taken any action that would
entitle any person or entity other than Morgan Stanley & Co. LLC, whose fees
will be paid by the Seller, to any commission or broker’s fee in connection with
the transactions contemplated by this Purchase and Sale Agreement.

Section 3.10 Compliance with Laws. None of the Seller or any of its Subsidiaries
(a) has violated or is in violation of, has been given notice of any violation
of, or, to the Knowledge of the Seller, is under investigation with respect to
or has been threatened to be charged with, any violation of, any Applicable Law
or any judgment, order, writ, decree, injunction, stipulation, consent order,
permit or license granted, issued or entered by any Governmental Authority or
(b) is subject to any judgment, order, writ, decree, injunction, stipulation or
consent order issued or entered by any Governmental Authority, in each case,
that would have, individually or in the aggregate, a Material Adverse Effect.

Section 3.11 Intellectual Property Matters. Except as set forth on Schedule
3.11:

(a) Exhibit D sets forth an accurate and complete list of all issued Patents and
pending Patents. For each Patent listed on Exhibit D, the Seller has indicated
(i) the countries in which such Patent is pending, allowed, granted or issued,
(ii) the patent number or patent serial number, (iii) the scheduled expiration
date of each such issued Patent, (iv) the expected scheduled expiration date of
each Patent issuing from such pending Patent application once issued and (v) the
owner thereof.

(b) [***]

(c) [***]

(d) [***]

(e) [***]

(f) [***]

(g) There are no unpaid maintenance or renewal fees payable by the Seller to any
Third Party that currently are overdue for any of the Patents. Except as set
forth in Exhibit D, no Patents have lapsed or been abandoned, cancelled or
expired. To the Knowledge of the Seller, each individual associated with the
filing and prosecution of the Patents, including the named inventors of the
Patents, has complied in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office,

 

-16-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

including any duty to disclose to any Patent Office all information known by
such inventors to be material to the patentability of the Patents (including any
relevant prior art), in each case, in those jurisdictions where such duties
exist.

(h) Subsequent to the issuance of each Patent, neither the Seller nor, to the
Knowledge of the Seller, either Counterparty, has filed any disclaimer or made
or permitted any other voluntary reduction in the scope of such Patent. To the
Knowledge of the Seller, no allowable or allowed subject matter of the Patents
is subject to any competing conception claims of allowable or allowed subject
matter of any patents of any Third Party.

(i) [***], there is no pending or, to the Knowledge of the Seller, threatened
opposition, interference, reexamination, injunction, claim, suit, action,
citation, summon, subpoena, hearing, inquiry, investigation (by the
International Trade Commission or otherwise), complaint, arbitration, mediation,
demand, decree or other dispute, disagreement, proceeding or claim
(collectively, “Disputes”) challenging the legality, validity, scope,
enforceability or ownership of any of the Intellectual Property Rights or that
would give rise to any Royalty Reduction against the payments due to the Seller
under the License Agreements. [***], there are no Disputes by or with any Third
Party against the Seller involving either of the Products. The Intellectual
Property Rights are not subject to any outstanding injunction, judgment, order,
decree, ruling, change, settlement or other disposition of a Dispute.

(j) There is no pending action, suit, proceeding, investigation or claim and, to
the Knowledge of the Seller, there is no threatened action, suit, proceeding,
investigation or claim, and, to the Knowledge of the Seller, no event has
occurred or circumstance exists that (with or without notice or lapse of time,
or both) would reasonably be expected to give rise to or serve as a basis for
any action, suit, proceeding, investigation or claim by any Person to which
(A) the Seller, or (B) to the Knowledge of the Seller, either Counterparty or
any Sublicensee (in the case of this clause (B), solely as any such action,
suit, proceeding, investigation or claim relates to the practice of the
Intellectual Property Rights under the License Agreements), that claims that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of either Product does or could infringe on any patent or other intellectual
property rights of any Third Party or constitute misappropriation of any other
Person’s trade secrets or other intellectual property rights. To the Knowledge
of the Seller, there are no patents issued, and no pending patent applications,
owned by any Third Party that, if issued, would limit or prohibit, in any
material respect, the manufacture, use or sale of either Product by the Seller,
either Counterparty or any of their respective sublicensees.

(k) MIRCERA® is a Roche Licensed Product and CIMZIA® is a UCB Licensed Product.

(l) To the Knowledge of the Seller, there is no Person infringing any of the
Intellectual Property Rights, nor has the Seller received any notice under
either of the License Agreements of infringement of any of the Intellectual
Property Rights.

(m) The Seller and, to the Knowledge of the Seller, each Counterparty has taken
all reasonable precautions to protect the secrecy, confidentiality and/or value
of the applicable Know-How.

(n) The Intellectual Property Rights constitute all of the intellectual property
owned or licensed by the Seller or any of the Seller’s Affiliates necessary for
the sale of the Products.

(o) Other than the Products, no Licensed Product is under development by the
Seller or any of its Affiliates or, to the Knowledge of the Seller, either
Counterparty or any of such Counterparty’s Affiliates.

 

-17-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(p) No legal opinion concerning or with respect to any third party intellectual
property rights relating to the Products, including any freedom-to-operate,
product clearance, patentability or right-to-use opinion, has been delivered to
the Seller.

(q) To the Knowledge of the Seller, there is no Person who is or claims to be an
inventor under any Patent who is not a named inventor thereof.

(r) The patent [***] will expire on or before [***].

(s) [***]

(t) [***]

Section 3.12 Regulatory Approval, Manufacturing and Marketing.

(a) To the Knowledge of the Seller, each Counterparty is in compliance with its
obligations to develop the Products, seek and obtain and maintain Regulatory
Approval for the Products pursuant to the applicable License Agreement.

(b) To the Knowledge of the Seller, each of the Products has received Regulatory
Approval for marketing and distribution for the indications and in the countries
listed on Exhibit E.

Section 3.13 Counterparty Agreements.

(a) Other than the Transaction Documents, the Counterparty Agreements, the
Confidentiality Agreement, the Enzon Agreement and [***], there is no contract,
agreement or other arrangement (whether written or oral) to which the Seller or
any of its Subsidiaries is a party or by which any of their respective assets or
properties is bound or committed that affects or otherwise relates to the
Purchased Assets, the Counterparty Agreements or the Intellectual Property
Rights.

(b) Attached as Exhibit J are true, correct and complete copies of the
Counterparty Agreements. The Seller has provided to the Purchaser true, correct
and complete copies of (i) any confidentiality agreement relating to the
Counterparty Agreements, (ii) all royalty reports delivered to the Seller by
either Counterparty pursuant to Clause 9.1.1 of the Roche License Agreement or
Clause 8.1 of the UCB License Agreement, as the case may be and (iii) all
material notices and correspondence delivered to, or by, the Seller pursuant to,
or relating to, the Counterparty Agreements (excluding, in the case of this
clause (iii), any and all Roche Manufacturing Information and UCB Manufacturing
Information).

(c) Each of the Counterparty Agreements is in full force and effect and is the
legal, valid and binding obligation of the Seller and each Counterparty,
enforceable against the Seller and each Counterparty in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, and general equitable principles. The Seller is not
in breach or violation of or in default under any of the Counterparty
Agreements. There is no event or circumstance that, upon notice or the passage
of time, or both, would constitute or give rise to any breach or default in the
performance of any of the Counterparty Agreements by the Seller or, to the
Knowledge of the Seller, either Counterparty.

(d) [***] There are no oral waivers or modifications (or pending requests
therefor) in respect of any of the Counterparty Agreements. Except as set forth
in [***], neither the Seller nor either Counterparty has agreed to amend or
waive any provision of the Counterparty Agreements, and the Seller has not
received or submitted any proposal to do so.

 

-18-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(e) Since the First Commercial Sale of the Roche Licensed Product, the Seller
has, to the Knowledge of the Seller, received from Roche the full amount of the
payments referred to in Section 8.2 of the Roche License Agreement. Since the
First Commercial Sale of the UCB Licensed Product, the Seller has, to the
Knowledge of the Seller, received from UCB the full amount of the payments
referred to in Section 7.2 of the UCB License Agreement. No event has occurred
that would give the Seller or either Counterparty the right to terminate any of
the Counterparty Agreements or cease paying Royalties under either of the
License Agreements. The Seller has not received any notice of an intention by
either Counterparty to terminate or breach any of the Counterparty Agreements,
in whole or in part, or challenging the validity or enforceability of any of the
Counterparty Agreements or the obligation to pay the Royalties under either of
the License Agreements, or alleging that the Seller or either Counterparty is
currently in default of its obligations under any of the Counterparty
Agreements. [***] The Seller has no intention of terminating any of the
Counterparty Agreements and has not given either Counterparty any notice of
termination of any of the Counterparty Agreements, in whole or in part.

(f) Except as provided in the License Agreements, the Seller is not a party to
any agreement providing for any sharing of, or providing for or permitting any
right of counterclaim, credit, reduction or deduction by contract or otherwise
(a “Royalty Reduction”) or permitting any Set-off against, the Royalties payable
to the Licensor.

(g) The Seller has not consented to an assignment by either Counterparty of any
of such Counterparty’s rights or obligations under either License Agreement, and
the Seller does not have Knowledge of any such assignment by either
Counterparty. Except as contemplated by Section 2.1(a) and Section 2.1(d), the
Seller has not assigned, in whole or in part, and has not granted, incurred or
suffered to exist any Lien (other than Permitted Liens) on, the Counterparty
Agreements or any of the Seller’s rights, title or interest in or to the
Intellectual Property Rights or the Licensed Products.

(h) Neither the Seller nor either Counterparty has made any claim of
indemnification under any of the Counterparty Agreements.

(i) The Seller has not exercised its rights to conduct an audit under either of
the License Agreements.

(j) To the Knowledge of the Seller, it has received all amounts owed to it under
the License Agreements.

(k) [***]

(l) The Seller has not provided any written notice to UCB pursuant to Clause 3.4
of the UCB License Agreement. Roche has not provided any written notice to the
Seller pursuant to Clause 1.1 of the Roche License Agreement.

(m) [***]

(n) [***]

(o) According to data reported by [***], the First Commercial Sale of MIRCERA®
occurred [***]. According to data reported by [***], the First Commercial Sale
of CIMZIA® occurred [***].

 

-19-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 3.14 UCC Matters. The Seller’s exact legal name is, and for the
preceding 10 years has been, “Nektar Therapeutics” or “Inhale Therapeutic
Systems, Inc.” The Seller’s principal place of business is, and for the
preceding 10 years has been, located in the State of California. The Seller’s
jurisdiction of organization is, and for the preceding 10 years has been, the
State of Delaware. For the preceding 10 years, the Seller has not been the
subject of any merger or other corporate or other reorganization in which its
identity or status was materially changed, except in each case where it was the
surviving or resulting Person.

Section 3.15 Set-off and Other Sources of Royalty Reduction. Neither
Counterparty has any express right of Set-off under any contract or other
agreement against the Royalties or any other amounts payable to the Seller under
the Counterparty Agreements. Neither Counterparty has exercised, and, to the
Knowledge of the Seller, neither Counterparty has had the right to exercise, and
no event or condition exists that, upon notice or passage of time, or both,
would permit either Counterparty to exercise, any Royalty Reduction or Set-off
against the Royalties or any other amounts payable to the Seller under either of
the License Agreements, including pursuant to Clause 8.4 of the Roche License
Agreement or Clause 7.4 of the UCB License Agreement. To the Knowledge of the
Seller, there are no Third Party patents that would provide a basis for a
Royalty Reduction. There are no compulsory licenses granted or, to the Knowledge
of the Seller, threatened to be granted with respect to the Intellectual
Property Rights.

Section 3.16 Margin Stock. The Seller is not engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
portion of the Purchase Price shall be used by the Seller for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller, as of the date
hereof, as follows:

Section 4.1 Organization. The Purchaser is a statutory trust duly organized,
validly existing and in good standing under the laws of the State of Delaware.

Section 4.2 No Conflicts. The execution and delivery by the Purchaser of any of
the Transaction Documents to which the Purchaser is party, the performance by
the Purchaser of its obligations hereunder or thereunder or the consummation by
the Purchaser of the transactions contemplated hereby or thereby will not
(i) contravene, conflict with or violate any term or provision of any of the
organizational documents of the Purchaser, (ii) contravene, conflict with or
violate, or give any Governmental Authority or other Person the right to
exercise any remedy or obtain any relief under, in any material respect, any
Applicable Law or any judgment, order, writ, decree, permit or license of any
Governmental Authority to which the Purchaser or any of its assets or properties
may be subject or bound or (iii) result in a breach or violation of, constitute
a default (with or without notice or lapse of time, or both) under, or give any
Person any right to exercise any remedy, or accelerate the maturity or
performance of, in any material respect, any contract, agreement, indenture,
lease, license, deed, commitment, obligation or instrument to which the
Purchaser is a party or by which the Purchaser or any of its assets or
properties is bound or committed.

Section 4.3 Authorization. The Purchaser has all necessary trust power and
authority to execute and deliver the Transaction Documents to which the
Purchaser is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which the Purchaser is party
and the

 

-20-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

performance by the Purchaser of its obligations hereunder and thereunder have
been duly authorized by the Purchaser. Each of the Transaction Documents to
which the Purchaser is party has been duly executed and delivered by the
Purchaser. Each of the Transaction Documents to which the Purchaser is party
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and general equitable
principles.

Section 4.4 Governmental and Third Party Authorizations. The execution and
delivery by the Purchaser of the Transaction Documents to which the Purchaser is
party, the performance by the Purchaser of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby do not require any consent, approval, license, order, authorization or
declaration from, notice to, action or registration by, or filing with, any
Governmental Authority or any other Person, except for the filing of UCC
financing statements, the notice to UCB contained in the UCB Instruction and the
notice to Roche contained in the Roche Instruction.

Section 4.5 No Litigation. There is no (a) action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, investigation or other proceeding
(whether civil, criminal, administrative, regulatory, investigative or informal)
pending or, to the knowledge of the Purchaser, threatened by or against the
Purchaser, at law or in equity, or (b) inquiry or investigation (whether civil,
criminal, administrative, regulatory, investigative or informal) by or before a
Governmental Authority pending or, to the knowledge of the Purchaser, threatened
against the Purchaser, that, in any case challenges or seeks to prevent or delay
the consummation of any of the transactions contemplated by any of the
Transaction Documents.

Section 4.6 [***].

ARTICLE V

COVENANTS

The Parties covenant and agree as follows:

Section 5.1 Books and Records; Notices.

(a) The Seller shall keep and maintain, or cause to be kept and maintained, at
all times, full and accurate books and records adequate to reflect accurately
all financial information received and all amounts paid or received under the
License Agreements.

(b) [***] after receipt by the Seller of (i) (x) notice of the commencement by
any Third Party of, or (y) written notice from any Third Party threatening to
commence, in either case any action, suit, arbitration proceeding, claim,
demand, investigation or other proceeding relating to this Purchase and Sale
Agreement, any of the other Transaction Documents, any Counterparty Agreement,
any transaction contemplated hereby or thereby or the Purchased Assets (in any
case other than any notice contemplated in Section 5.1(d)), or (ii) any other
correspondence relating to the foregoing, the Seller shall (A) notify the
Purchaser in writing of the receipt of such notice or correspondence and provide
the Purchaser with a written summary of all material details thereof and (B) to
the extent [***], if such notice is in writing, furnish the Purchaser with a
copy thereof and any materials reasonably related thereto; provided, however,
that, in any event the Seller may withhold, and shall have no obligation to
notify the Purchaser of, or furnish to the Purchaser, any such notice to the
extent relating solely to any Roche Manufacturing Information or UCB
Manufacturing Information.

 

-21-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c) [***] after receipt by the Seller of any written notice, certificate, offer,
proposal, correspondence, report or other communication relating to any
Counterparty Agreement, the Royalties, the Intellectual Property Rights, the
Purchased Assets or the Licensed Products (in any case, other than any notice
contemplated by Section 5.1(b) or 5.1(d)), the Seller shall (i) notify the
Purchaser in writing of the receipt thereof and provide the Purchaser with a
written summary of all material details thereof and (ii) to the extent [***],
furnish the Purchaser with a copy thereof; provided, however, that, in any event
the Seller may withhold, and shall have no obligation to notify the Purchaser
of, or furnish to the Purchaser, any such notice, certificate, offer, proposal,
correspondence, report or other communication to the extent relating solely to
any Roche Manufacturing Information or UCB Manufacturing Information.

(d) The Seller shall provide the Purchaser with written notice [***] after
obtaining Knowledge of any of the following:

(i) the occurrence of any Bankruptcy Event in respect of the Seller;

(ii) any breach or default by the Seller of or under any covenant, agreement or
other provision of any Transaction Document;

(iii) the Seller, any Counterparty or any other Third Party receiving any notice
of audit or regulatory action by the FDA (or foreign equivalent thereof)
relating to the Licensed Products or the Purchased Assets;

(iv) any representation or warranty made by the Seller in this Purchase and Sale
Agreement or any of the other Transaction Documents (or in any certificate
delivered by the Seller to the Purchaser pursuant to this Purchase and Sale
Agreement) shall prove to be untrue, inaccurate or incomplete in any material
respect on the date as of which made; or

(v) the occurrence or existence of any change, effect, event, occurrence, state
of facts, development or condition that has had, or would have, a Material
Adverse Effect.

(e) The Seller shall notify the Purchaser in writing [***] any change in, or
amendment or alteration of, the Seller’s (i) legal name, (ii) form or type of
organizational structure or (iii) jurisdiction of organization.

Section 5.2 Public Announcement. Neither Party shall, and each Party shall cause
its Affiliates not to, without the prior written consent of the other Party
(which consent shall not be unreasonably withheld or delayed), issue any press
release or make any other public disclosure with respect to this Purchase and
Sale Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby, except if and to the extent that
any such release or disclosure is required by Applicable Law, by the rules and
regulations of any securities exchange or market on which any security of such
Party may be listed or traded or by any Governmental Authority of competent
jurisdiction, in which case, the Party proposing to issue such press release or
make such public disclosure shall, to the extent reasonably practicable,
(a) provide to the other Party a copy of such proposed release or disclosure and
(b) consider in good faith any comments or changes that the other Party may
propose or suggest. Notwithstanding the foregoing, the Purchaser understands and
agrees that the Seller intends to file with the SEC a Current Report on Form 8-K
describing the material terms of the transactions contemplated by this Purchase
and Sale Agreement and the other Transaction Documents and some or all of the
Transaction Documents as exhibits thereto or to another filing with the SEC,
provided, that the Seller shall (a) provide to the Purchaser a draft of such
filings with the SEC and (b) consider in good faith any comments or changes that
the Purchaser may propose or suggest. The Seller and the Purchaser shall jointly
prepare a press release for dissemination promptly following the Closing, such
press release to be substantially in the form attached hereto as Exhibit F.

 

-22-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 5.3 Further Assurances.

(a) Subject to the terms and conditions of this Purchase and Sale Agreement,
each Party shall execute and deliver such other documents, certificates,
instruments, agreements and other writings, take such other actions and perform
such additional acts under Applicable Law as may be reasonably requested by the
other Party and necessary to implement expeditiously the transactions
contemplated by, and to carry out the purposes and intent of the provisions of,
this Purchase and Sale Agreement and the other Transaction Documents, including
to (i) perfect the sale, contribution, assignment, transfer, conveyance and
granting of the Purchased Assets to the Purchaser pursuant to this Purchase and
Sale Agreement, (ii) perfect, protect, more fully evidence, vest and maintain in
the Purchaser good, valid and marketable rights and interests in and to the
Purchased Assets free and clear of all Liens (other than Liens under the
Transaction Documents and the UCB Consent), (iii) create, evidence and perfect
the Purchaser’s back-up security interest granted pursuant to Section 2.1(d) and
(iv) enable the Purchaser to exercise or enforce any of the Purchaser’s rights
under any Transaction Document to which the Purchaser is party.

(b) The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other Party, at the expense of such other Party
(except as otherwise set forth herein), in connection with any litigation,
arbitration, investigation or other proceeding (whether threatened, existing,
initiated or contemplated prior to, on or after the Closing Date) to which the
other Party, any of its Affiliates or controlling persons or any of their
respective officers, directors, managers, employees or controlling persons is or
may become a party or is or may become otherwise directly or indirectly affected
or as to which any such Persons have a direct or indirect interest, in each case
relating to any Transaction Document, the transactions contemplated hereby or
thereby or the Purchased Assets, but in all cases excluding any litigation
brought by the Seller (for itself or on behalf of any Seller Indemnified Party)
against the Purchaser or brought by the Purchaser (for itself or on behalf of
any Purchaser Indemnified Party) against the Seller.

(c) The Seller shall use its commercially reasonable efforts to comply with all
Applicable Laws with respect to the Transaction Documents, the Counterparty
Agreements and the Purchased Assets, except where compliance therewith is being
contested by the Seller in good faith by appropriate proceedings.

(d) The Seller shall not enter into any contract, agreement or other legally
binding arrangement (whether written or oral), or grant any right to any other
Person, in any case that would reasonably be expected to conflict with the
Transaction Documents or serve or operate to limit, circumscribe or alter any of
the Purchaser’s rights under the Transaction Documents (or the Purchaser’s
ability to exercise any such rights).

(e) The Seller shall (i) perform and comply in all material respects with its
obligations under [***] and (ii) shall not, without the prior written consent of
the Purchaser, amend, modify, supplement, restate, waive, cancel or terminate
(or consent to any cancellation or termination of), in whole or in part, any
provision of or right under [***];[***]

(f) Promptly following the Closing, the Seller shall pay all commissions and
broker’s fees owed to Morgan Stanley & Co. LLC by the Seller in connection with
the transactions contemplated by this Purchase and Sale Agreement.

 

-23-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 5.4 Payments on Account of the Purchased Assets.

(a) If, notwithstanding the terms of the Counterparty Instructions, either
Counterparty, any Sublicensee or any other Person makes any future payment in
respect of the Purchased Assets to the Seller or any of its Subsidiaries, then
(i) the portion of such payment that represents Royalties shall be held by the
Seller (or such Subsidiary) in trust for the benefit of the Purchaser in a
segregated account, (ii) the Seller (or such Subsidiary) shall have no right,
title or interest whatsoever in such portion of such payment and shall not
create or suffer to exist any Lien thereon and (iii) the Seller (or such
Subsidiary) [***] following the receipt by the Seller (or such Subsidiary) of
such portion of such payment, shall remit such portion of such payment to the
Purchaser Account pursuant to Section 5.4(b) in the exact form received with all
necessary endorsements.

(b) The Seller shall make all payments required to be made by it to the
Purchaser pursuant to this Purchase and Sale Agreement by wire transfer of
immediately available funds, without Set-off or deduction or withholding for or
on account of any Taxes (provided that the Purchaser has delivered to the Seller
a properly executed IRS Form W-8BEN establishing entitlement to an exemption
from withholding under a United States income Tax treaty, or other appropriate
form in order to avoid Tax withholding), to the account set forth on Exhibit G
(or to such other account as the Purchaser shall notify the Seller in writing
from time to time) (the “Purchaser Account”).

(c) If either Counterparty, any Sublicensee or any other Person makes any
payment to the Purchaser of royalties payable under Clause 8.2 of the Roche
License Agreement or Clause 7.2 of the UCB License Agreement or other amounts in
respect of any period occurring prior to the Royalties Commencement Date, then
(i) such payment shall be held by the Purchaser in trust for the benefit of the
Seller in a segregated account, (ii) the Purchaser shall have no right, title or
interest whatsoever in such payment and shall not create or suffer to exist any
Lien thereon and (iii) the Purchaser [***] following the receipt by the
Purchaser of such payment, shall remit such payment to the Seller Account
pursuant to Section 5.4(d) in the exact form received with all necessary
endorsements.

(d) The Purchaser shall make all payments required to be made by it to the
Seller pursuant to this Purchase and Sale Agreement by wire transfer of
immediately available funds, without Set-off or deduction or withholding for or
on account of any Taxes (provided that the Seller has delivered to the Purchaser
a properly executed IRS Form W-9 or other appropriate form in order to avoid Tax
withholding) to the account set forth on Exhibit H (or to such other account as
the Seller shall notify the Purchaser in writing from time to time) (the “Seller
Account”).

(e) If either Counterparty takes any Set-off against Royalties (other than for
any prior overpayment of Royalties actually made to the Purchaser) for any
liability, debt or other obligation that the Seller owes or allegedly owes to
such Counterparty, then the Seller shall cause the amount of such Set-off to be
paid [***] following such Set-off to the Purchaser Account. If such Counterparty
subsequently makes a payment to the Purchaser in respect of a Set-off previously
taken against Royalties and in respect of which the Seller previously paid to
the Purchaser the amount of such Set-off, then the Purchaser shall [***] after
the Purchaser receives such payment by such Counterparty, pay to the Seller the
amount of such payment.

Section 5.5 Counterparty Agreements.

(a) The Seller (i) shall perform and comply with in all material respects its
obligations under the Counterparty Agreements, (ii) shall not, without the prior
written consent of the Purchaser, which consent shall be subject to the Consent
Standard, (A) forgive, release or compromise any Royalties

 

-24-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

payable by the applicable Counterparty under either License Agreement, or
(B) amend, modify, supplement, restate, waive, cancel or terminate (or consent
to any cancellation or termination of), in whole or in part, any provision of or
right under any Counterparty Agreement, (iii) shall not enter into any new
contract, agreement or legally binding arrangement in respect of the Purchased
Assets, the Intellectual Property Rights or the Licensed Products, and
(iv) shall not agree to do any of the foregoing. The Seller shall [***] deliver
to the Purchaser copies of all fully-executed or definitive writings related to
the matters set forth in clauses (ii), (iii) and (iv) of the immediately
preceding sentence except to the extent such writing is related solely to Roche
Manufacturing Information or UCB Manufacturing Information.

(b) Except as otherwise expressly set forth in this ARTICLE V, the Seller shall
not, without the prior written consent of the Purchaser, which consent shall be
subject to the Consent Standard, grant or withhold any consent, exercise or
waive any right or option, fail to exercise any right or option or deliver to
either Counterparty any notice under, in respect of, affecting or relating to
the Purchased Assets, the Intellectual Property Rights, the Licensed Products or
any Counterparty Agreement. The Seller shall [***] deliver to the Purchaser
copies of all fully-executed or definitive writings related to the matters set
forth in the immediately preceding sentence except to the extent such writing is
related solely to Roche Manufacturing Information or UCB Manufacturing
Information.

(c) [***] after receiving (i) (x) notice from either Counterparty, including any
notice terminating any Counterparty Agreement (in whole or in part), alleging
any breach of or default under any Counterparty Agreement by the Seller or
asserting the existence of any facts, circumstances or events that, alone or
together with other facts, circumstances or events, would reasonably be expected
(with or without the giving of notice or passage of time, or both) to give rise
to a breach of or default under any Counterparty Agreement by the Seller or the
right to terminate any Counterparty Agreement (in whole or in part) by such
Counterparty, or (y) any other correspondence relating to the foregoing, or
(ii) the Seller otherwise has Knowledge of any fact, circumstance or event that,
alone or together with other facts, circumstances or events, would reasonably be
expected (with or without the giving of notice or passage of time, or both) to
give rise to a breach of or default under any Counterparty Agreement by the
Seller or the right to terminate any Counterparty Agreement (in whole or in
part) by either Counterparty, in each case the Seller shall (A) (x) give written
notice thereof to the Purchaser and provide the Purchaser with a written summary
of all material details thereof, (y) to the extent [***], include a copy of any
written notice received from such Counterparty, and (z) in the case of any
breach or default or alleged breach or default by the Seller, describe in
reasonable detail any corrective action the Seller proposes to take in respect
of such breach or default, and (B) in the case of any breach or default or
alleged breach or default by the Seller, use commercially reasonable efforts to
cure such breach or default and give written notice to the Purchaser upon curing
such breach or default; provided, however, that, if the Seller fails to promptly
cure any such breach or default (other than any breach or default that involves
solely a Manufacturing Matter), without limiting any other rights it may have,
the Purchaser shall, upon written notice to the Seller and to the extent
permitted by the Counterparty Agreements, be entitled to take any and all
actions the Purchaser considers reasonably necessary to promptly cure such
breach or default, and the Seller shall cooperate with the Purchaser for such
purpose and reimburse the Purchaser, promptly (but in no event later than three
(3) Business Days) following demand, for all out-of-pocket costs and expenses
incurred by the Purchaser in connection therewith.

(d) Promptly after the Seller obtains Knowledge of a breach of or default under,
or an alleged breach of or default under, either License Agreement by the
applicable Counterparty (each, a “Defaulting Party”) or of the existence of any
facts, circumstances or events that, alone or together with other facts,
circumstances or events, would reasonably be expected (with or without the
giving of notice or passage of time, or both) to give rise to a breach of or
default under either License Agreement by the Defaulting

 

-25-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Party or the right to terminate either License Agreement (in whole or in part)
by the Seller, in each case the Seller shall (i) [***] give written notice to
the Purchaser and provide the Purchaser with a written summary of all material
details thereof and (ii) except for any such breach or default involving solely
a Manufacturing Matter, act in accordance with the Purchaser’s instructions to
take such permissible actions (including commencing legal action against the
Defaulting Party and the selection of legal counsel reasonably satisfactory to
the Purchaser) to enforce compliance by the Defaulting Party with the relevant
provisions of the applicable License Agreement and to exercise any or all of the
Seller’s rights and remedies, whether under such License Agreement or by
operation of law, with respect thereto. The Purchaser shall reimburse the
Seller, promptly on demand, for all out-of-pocket costs and expenses (including
the reasonable fees and expenses of the Seller’s counsel) incurred by the Seller
in connection with the Seller’s actions and exercise of rights and remedies
pursuant to clause (ii) of the immediately preceding sentence; provided,
however, that such out-of-pocket costs and expenses (including the reasonable
fees and expenses of the Seller’s counsel) shall be borne by the Seller if
(x) such breach, default or termination event or alleged breach, default or
termination event results from a breach of or default under any Counterparty
Agreement by the Seller or (y) the Seller acts without or contrary to the
Purchaser’s direction (if the Seller is required to act as directed by the
Purchaser pursuant to this Section 5.5(d)). The Purchaser shall, except to the
extent [***], have the right, at its sole cost and expense, to participate in
any meeting, discussion, action, suit or other proceeding relating to any such
breach, default or termination event or alleged breach, default or termination
event, including any counterclaim, settlement discussions or meetings; provided,
however, that the Purchaser shall have no such right to participate if the
exercise thereof would adversely affect the maintenance by the Seller of any
applicable attorney-client privilege (and, in such event, the Parties agree to
use commercially reasonable efforts to effect such other arrangements to
preserve such privilege, including negotiating to enter into a
mutually-acceptable joint defense agreement). Notwithstanding anything to the
contrary contained in this ARTICLE V, nothing herein shall prevent, restrict or
limit the Purchaser from directly enforcing, at the Purchaser’s sole cost and
expense, a Defaulting Party’s payment obligations in respect of the Purchased
Assets with counsel selected by the Purchaser in its sole discretion; provided,
however, that the Seller shall, except to the extent [***], make available its
relevant records and personnel to the Purchaser in connection with any such
enforcement and provide reasonable assistance and authority to file and bring
any legal action in connection therewith, including, if required, being joined
as a party plaintiff, and the Purchaser shall reimburse the Seller, promptly on
demand, for all out-of-pocket costs and expenses incurred by the Seller in
connection therewith, (x) unless the Defaulting Party’s breach, default or
termination event or alleged breach, default or termination event results from a
breach of or default under any Counterparty Agreement by the Seller or (y) the
Seller acts without or contrary to the Purchaser’s direction in respect of any
such breach or default or alleged breach or default (if the Seller is required
to act as directed by the Purchaser pursuant to this Section 5.5(d)).

(e) To the extent required or permitted by the applicable Counterparty
Agreements and to the extent “commercially reasonable” (as defined below) to do
so, the Seller shall (i) take any and all actions, and prepare, execute, deliver
and file any and all agreements, documents and instruments, that are reasonably
necessary or desirable to diligently preserve and maintain the applicable
Patents, including payment of maintenance fees or annuities, at the sole cost
and expense of the Seller, (ii) diligently defend (and enforce) the applicable
Intellectual Property Rights against infringement or interference by any other
Person, and against any claims of invalidity or unenforceability, in any
jurisdiction (including by bringing any legal action for infringement or
defending any counterclaim of invalidity or action of any other Person for
declaratory judgment of non-infringement or non-interference) and (iii) when
available in respect of any applicable Licensed Product, obtain patents and any
corrections, substitutions, reissues and reexaminations thereof and obtain
patent term extensions and any other forms of patent term restoration in any
country. The Seller shall, except to the extent [***], [***] after receipt
thereof, provide to the Purchaser a copy of all substantive written notices or
other documentation relating to the patentability,

 

-26-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

enforceability, validity, scope or term of the Patents, and shall provide the
Purchaser with a copy of drafts of any written material proposed to be filed in
response thereto. In connection with the Seller’s actions or decisions not to
act in respect of matters contemplated by clauses (i), (ii) or (iii) of the
first sentence of this Section 5.5(e), the Seller shall consult with, and, in
good faith, give due consideration to any reasonable suggestions of, the
Purchaser. The Purchaser shall reimburse the Seller, promptly on demand, for
[***] of all reasonable out-of-pocket costs and expenses (including the
reasonable fees and expenses of the Seller’s counsel) incurred by the Seller in
connection with the Seller’s actions pursuant to clauses (ii) and (iii) of the
first sentence of this Section 5.5(e). Notwithstanding the provisions of the
preceding sentence, the Purchaser shall not have any obligation to reimburse the
Seller for any portion of such costs or expenses to the extent that it would not
have been commercially reasonable for the Purchaser to have incurred such
expense if it had controlled the decision whether to act in respect of matters
contemplated by clauses (i), (ii) or (iii) of the first sentence of this
Section 5.5(e). The Seller shall not disclaim or abandon, or fail to take any
commercially reasonable action necessary or desirable to prevent the disclaimer
or abandonment of, any Intellectual Property Rights. The Purchaser shall, except
to the extent [***], have the right, at its sole cost and expense, to
participate in any meeting, discussion, action, suit or other proceeding
relating to the infringement, legality, validity or enforceability of the
Intellectual Property Rights, including any counterclaim, settlement discussions
or meetings; provided, however, that the Purchaser shall have no such right to
participate if the exercise thereof would adversely affect the maintenance by
the Seller of any applicable attorney-client privilege (and, in such event, the
Parties agree to use commercially reasonable efforts to effect such other
arrangements as will permit the Purchaser to participate in any such meeting,
discussion, action, suit or other proceeding while preserving such privilege,
including negotiating to enter into a mutually-acceptable joint defense
agreement). The Seller shall [***] provide to the Purchaser a copy of any
written notice or other documentation received in connection with any such legal
action, suit or other proceeding. For purposes of this Section 5.5(e), the
determination of what actions are “commercially reasonable” with respect to any
Intellectual Property Rights in any country shall be made in the context of
actions that would be commercially reasonable for an owner and licensor of such
Intellectual Property Rights in such country, which owner and licensor is
entitled to the full economic benefit of such Intellectual Property Rights
without regard to the transactions contemplated by this Purchase and Sale
Agreement or any other business of, or assets owned by, such owner and licensor.

(f) Except in connection with any assignment by the Seller of its rights and a
delegation by the Seller of its obligations under this Purchase and Sale
Agreement pursuant to and in accordance with Section 9.4, the Seller shall not
dispose of, assign or otherwise transfer, in whole or in part, either License
Agreement, the Purchased Assets related thereto or any of the Seller’s right,
title or interest in or to the applicable Intellectual Property Rights. The
Seller shall not grant any Lien on the Intellectual Property Rights or the
License Agreements.

Section 5.6 Termination of the Counterparty Agreements; Mergers, Consolidations
and Asset Sales Involving Either Counterparty.

(a) Without limiting the provisions of Section 5.5 or any other rights or
remedies the Purchaser may have under this Purchase and Sale Agreement, if Roche
terminates or provides written notice of termination of the Roche License
Agreement or the Roche License Agreement otherwise terminates (whether in whole
or in part in respect of any Roche Licensed Product in any country), in any case
during the Roche Royalty Term, then the Purchaser shall have [***] to negotiate
a license with a Third Party under the Roche Intellectual Property Rights for
such Third Party to make, have made, use, import, offer for sale and sell Roche
Reagent for any purpose that Roche would have been permitted to make, have made,
use, import, offer for sale and sell such Reagent under the Roche License
Agreement, and the Seller shall provide assistance to and cooperate with the
Purchaser, at the Purchaser’s sole

 

-27-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

discretion, cost and expense (including the Purchaser’s payment, upon demand, of
the Seller’s reasonable attorneys’ fees, if any, in connection therewith), in
such efforts as the Purchaser shall undertake in connection with the negotiation
of a license under the Roche Intellectual Property Rights to make, have made,
use, import, offer for sale and sell Roche Reagent for the sole purpose of
using, making, having made, selling and importing any product that would have
constituted a Roche Licensed Product under the Roche License Agreement (and, if
such termination is only in part in respect of a Roche Licensed Product in a
particular country (and not in whole), such license (x) shall apply only to such
country and (y) shall not apply to any product that would have constituted a
Roche Licensed Product under the Roche License Agreement other than the Roche
Licensed Product that was the subject of such termination), which license shall
(i) become effective not earlier than the effective date of such termination,
(ii) expire not later than the last day of the Roche Royalty Term (and, if such
termination is only in part in respect of a Roche Licensed Product in a
particular country (and not in whole), the Roche Royalty Term shall be such term
that is applicable under the Roche License Agreement for such Roche Licensed
Product in such country) and (iii) include terms, conditions and limitations
that are not materially less favorable to the Seller, taking into account the
sale of the Purchased Assets pursuant to the Transaction Documents, than those
contained in the Roche License Agreement, including with respect to obligations
and costs imposed on the Seller, disclaimers of the Seller’s liability,
intellectual property ownership and control and indemnification of the Seller
(any such license, a “Roche New Arrangement”).

(b) Without limiting the provisions of Section 5.5 or any other rights or
remedies the Purchaser may have under this Purchase and Sale Agreement, if UCB
terminates or provides written notice of termination of the UCB License
Agreement or the UCB License Agreement otherwise terminates, other than in
violation of this Purchase and Sale Agreement, then the Purchaser shall have
[***] to negotiate a license with a Third Party under the UCB Intellectual
Property Rights for such Third Party to make, have made, use, import, offer for
sale and sell the UCB Reagent for any purpose that UCB would have been permitted
to make, have made, use, import, offer for sale and sell such Reagent under the
UCB License Agreement, and the Seller shall provide assistance to and cooperate
with the Purchaser, at the Purchaser’s sole discretion, cost and expense
(including the Purchaser’s payment, upon demand, of the Seller’s reasonable
attorneys’ fees, if any, in connection therewith), in such efforts as the
Purchaser shall undertake in connection with the negotiation of a license under
the UCB Intellectual Property Rights to make, have made, use, import, offer for
sale and sell the UCB Reagent for the sole purpose of using, making, having
made, selling and importing any product that would have constituted a UCB
Licensed Product under the UCB License Agreement, which license shall (i) become
effective not earlier than the effective date of such termination, (ii) expire
not later than the last day of the UCB Royalty Term (for purposes of this clause
(ii), the UCB Royalty Term shall be determined assuming that the UCB License
Agreement had not been terminated) and (iii) include terms, conditions and
limitations that are not materially less favorable to the Seller, taking into
account the sale of the Purchased Assets pursuant to the Transaction Documents,
than those contained in the UCB License Agreement, including with respect to
obligations and costs imposed on the Seller, disclaimers of the Seller’s
liability, intellectual property ownership and control and indemnification of
the Seller (any such license, a “UCB New Arrangement”).

(c) Should the Purchaser identify any New Arrangement pursuant to Section 5.6(a)
or 5.6(b), the Seller agrees to duly execute and deliver a new license agreement
effecting such New Arrangement that satisfies the foregoing requirements
promptly upon the written request of the Purchaser.

Section 5.7 Audits.

(a) The Seller shall not, without the prior written consent of the Purchaser,
and the Seller shall, upon the written request of the Purchaser, cause an
inspection or audit of either Counterparty’s books and records to be conducted
pursuant to and in accordance with Clause 8.2 of the UCB License

 

-28-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Agreement or Clause 9.2 of the Roche License Agreement, as the case may be;
provided, however, that (x) the Seller shall retain the exclusive right to
inspect and audit each Counterparty’s books and records at any time and from
time to time at its sole discretion for payments relating to periods prior to
the Royalties Commencement Date and (y) if the Seller makes any payment to the
Purchaser in respect of any period under Section 2.3, the Seller shall also have
the right to inspect and audit the books and records of Roche at any time and
from time to time in respect of such period at the Seller’s sole discretion. For
the purposes of exercising the Purchaser’s rights pursuant to this
Section 5.7(a) in respect of the UCB License Agreement, the Seller shall appoint
such public accounting firm of nationally recognized standing as the Purchaser
shall select for such purpose (it being understood and agreed that any such
public accounting firm shall, pursuant to Clause 8.2.1 of the UCB License
Agreement, be reasonably acceptable to UCB). The Seller and the Purchaser agree
that all of the expenses of any inspection or audit carried out at the request
of the Purchaser pursuant to this Section 5.7(a) that would otherwise be borne
by the Seller pursuant to the applicable License Agreement shall instead be
borne by the Purchaser and reimbursed to the Seller promptly on demand,
including such reasonable fees and expenses of such public accounting firm as
are to be borne by the Seller pursuant to Clause 8.2 of the UCB License
Agreement or Clause 9.2 of the Roche License Agreement, as the case may be,
together with the Seller’s out-of-pocket costs and expenses incurred in
connection with such inspection or audit; provided, however, that, for the
avoidance of doubt, any inspection or audit carried out pursuant to the proviso
of the first sentence of this Section 5.7(a) shall not be deemed to be carried
out at the request of the Purchaser and the Purchaser shall have no obligation
to reimburse the Seller, pursuant to this sentence, for any fees, costs or
expenses incurred by the Seller in connection therewith. The Seller shall, to
the extent [***], furnish to the Purchaser any inspection or audit report
prepared in connection with such inspection or audit. To the extent that the
disclosure of such inspection or audit report is [***], the Seller shall deliver
to the Purchaser a written summary of all material details thereof and a
certificate signed by an authorized signatory of the Seller and, to the extent
practicable, the public accounting firm conducting such inspection or audit,
certifying whether or not the results of such inspection or audit uncovered any
discrepancy between the amounts actually paid to the Purchaser in respect of the
Purchased Assets and the amounts that should have been paid to the Purchaser in
respect of the Purchased Assets.

(b) In the event that any inspection or audit conducted pursuant to
Section 5.7(a) uncovers that the amounts actually paid to the Purchaser for any
period in respect of the Purchased Assets was greater than the amounts that
should have been paid to the Purchaser for such period in respect of the
Purchased Assets, the Purchaser shall cause the amount of such overpayment to be
paid to the applicable Counterparty [***] after delivery to the Purchaser,
pursuant to Section 5.7(a), of the applicable inspection or audit report or
certificate, as the case may be, showing such overpayment.

Section 5.8 Tax Matters.

(a) Notwithstanding anything to the contrary in the Transaction Documents, the
Seller and the Purchaser shall treat the transactions contemplated by this
Purchase and Sale Agreement as a sale of the Purchased Assets for U.S. federal,
state and local Tax purposes.

(b) All payments to the Purchaser under this Purchase and Sale Agreement shall
be made without any deduction or withholding for or on account of any Tax unless
required by Applicable Law; provided that, if deduction or withholding for or on
account of any Tax is required by Applicable Law to be made, and is made, from
any payment under either License Agreement solely by reason of the fact that the
Seller is a party to such License Agreement (a “Specified Tax Withholding”),
then the Seller shall, [***] after the Purchaser receives notice thereof, make a
payment to Purchaser so that, after making all such required deductions and
withholdings (including any deductions and withholdings required with respect to
any such additional payment), the Purchaser receives an amount equal to the
amount that it

 

-29-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

would have received had no such Specified Tax Withholding been made. For the
avoidance of doubt, and without limiting in any way the first sentence of this
Section 5.8(b), the Seller shall not be required to make any payment to the
Purchaser under this Section 5.8(b) for any Tax [***].

(c) The Seller shall notify the Purchaser in writing [***] following the receipt
of any notification by either Counterparty or by an Affiliate of such
Counterparty that such Counterparty intends to make any Permitted Tax
Withholding. The Seller shall, upon the request of the Purchaser, reasonably
cooperate with the Purchaser and use its commercially reasonable efforts to make
such filings and take such other actions as may be reasonably necessary and
specified by the Purchaser in order to allow an exemption from or reduction of
any Permitted Tax Withholding.

(d) The Parties agree not to take any position that is inconsistent with the
provisions of this Section 5.8 on any Tax return or in any audit or other
Tax-related administrative or judicial proceeding unless the other Party has
consented in writing to such actions. If there is an inquiry by any Governmental
Authority of the Seller or the Purchaser related to the treatment described in
this Section 5.8, the Parties shall cooperate with each other in responding to
such inquiry in a commercially reasonable manner that is consistent with this
Section 5.8.

Section 5.9 [***].

Section 5.10 Existence. The Seller shall (a) preserve and maintain its existence
(provided, however, that nothing in this Section 5.10(a) shall prohibit the
Seller from entering into any merger or consolidation with, or selling or
otherwise transferring all or substantially all of its assets to, any other
Person if the Seller is the continuing or surviving entity or if the surviving
or continuing or acquiring entity assumes (either expressly or by operation of
law) all of the obligations of the Seller under the Transaction Documents),
(b) preserve and maintain its rights, franchises and privileges unless failure
to do any of the foregoing would not have a Material Adverse Effect, (c) qualify
and remain qualified in good standing in each jurisdiction where the failure to
preserve and maintain such qualifications would have a Material Adverse Effect,
including appointing and employing such agents or attorneys in each jurisdiction
where it shall be necessary to take action under this Purchase and Sale
Agreement, and (d) comply with its organizational documents, except, in the case
of this clause (d), for any non-compliance that would not have a Material
Adverse Effect.

ARTICLE VI

THE CLOSING

Section 6.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at 9:00 a.m., Eastern Standard Time, on February 28,
2012 (the “Closing Date”) at the offices of Cadwalader, Wickersham & Taft LLP
located at One World Financial Center, New York, New York 10281, or on such
other date, at such other time or at such other place, in each case as the
Parties mutually agree.

Section 6.2 Closing Deliverables of the Seller. At the Closing, the Seller shall
deliver or cause to be delivered to the Purchaser the following:

(a) the Roche Bill of Sale and UCB Bill of Sale duly executed by the Seller;

(b) each of the Counterparty Instructions duly executed by the Seller;

 

-30-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c) an opinion of Cadwalader, Wickersham & Taft LLP, substantially in the form
attached hereto as Exhibit K;

(d) a certificate of an executive officer of the Seller (the statements made in
which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
hereby and thereby, (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer or officers and
(iii) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the laws of such jurisdiction; and

(e) the Roche Financing Statement and the UCB Financing Statement, to create,
evidence and perfect the sale, assignment, transfer, conveyance and grant of the
Purchased Assets pursuant to Section 2.1 and the back-up security interest
granted pursuant to Section 2.1(d).

Section 6.3 Closing Deliverables of the Purchaser. At the Closing, the Purchaser
shall deliver or cause to be delivered to the Seller the following:

(a) the Roche Bill of Sale and UCB Bill of Sale duly executed by the Purchaser;
and

(b) the Purchase Price in accordance with Section 2.2.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification by the Seller. The Seller agrees to indemnify and
hold harmless the Purchaser and its Affiliates and any or all of their
respective partners, directors, trustees, officers, managers, employees,
members, agents and controlling persons (each, a “Purchaser Indemnified Party”)
harmless from and against, and will pay to each Purchaser Indemnified Party the
amount of, any and all Losses awarded against or incurred or suffered by such
Purchaser Indemnified Party, whether or not involving a Third Party Claim,
arising out of (a) any breach of any representation or warranty made by the
Seller in any of the Transaction Documents or in any certificate delivered by
the Seller to the Purchaser in writing pursuant to this Purchase and Sale
Agreement (determined without giving effect to any disclosure set forth on
Schedule 3.11), (b) any breach of or default under any covenant or agreement of
the Seller in any of the Transaction Documents or Counterparty Agreements,
(c) any Excluded Liabilities and Obligations or (d) any brokerage or finder’s
fees or commissions or similar amounts incurred or owed by the Seller to any
brokers, financial advisors or comparable other Persons retained or employed by
it in connection with the transactions contemplated by this Purchase and Sale
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Purchaser Indemnified Party (i) that has the effect of
imposing on the Seller any recourse liability for Royalties because of the
insolvency or other creditworthiness problems of either Counterparty or the
insufficiency of the Royalties, whether as a result of the amount of cash flow
arising from sales or licensing of the Licensed Products or otherwise, in any
case unless resulting from the breach or default by the Seller of or under any
of the Transaction Documents or Counterparty Agreements, (ii) for any matter in
respect of which any Seller Indemnified Party would be entitled to
indemnification under Section 7.2, (iii) to the extent resulting from the bad
faith, gross negligence or willful misconduct of any Purchaser Indemnified
Party, (iv) to the

 

-31-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

extent resulting from the failure of either Counterparty to perform any of its
obligations under any of the Counterparty Agreements, unless resulting from the
breach or default by the Seller of or under any of the Counterparty Agreements
or the Transaction Documents or (v) to the extent resulting from acts or
omissions of the Seller based upon the written instructions from any Purchaser
Indemnified Party. Any amounts due to any Purchaser Indemnified Party hereunder
shall be payable by the Seller to such Purchaser Indemnified Party upon demand.

Section 7.2 Indemnification by the Purchaser. The Purchaser agrees to indemnify
and hold each of the Seller and its Affiliates and any or all of their
respective partners, directors, officers, managers, members, employees, agents
and controlling Persons (each, a “Seller Indemnified Party”) harmless from and
against, and will pay to each Seller Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such Seller Indemnified
Party, whether or not involving a Third Party Claim, arising out of (a) any
breach of any representation or warranty made by the Purchaser in any of the
Transaction Documents or any certificate delivered by the Purchaser to the
Seller in writing pursuant to this Purchase and Sale Agreement, (b) any breach
of or default under any covenant or agreement of the Purchaser in any
Transaction Document to which the Purchaser is party or in the Confidentiality
Agreement or (c) any brokerage or finder’s fees or commissions or similar
amounts incurred or owed by the Purchaser to any brokers, financial advisors or
comparable other Persons retained or employed by it in connection with the
transactions contemplated by this Purchase and Sale Agreement; provided,
however, that the foregoing shall exclude any indemnification to any Seller
Indemnified Party (i) to the extent resulting from the bad faith, gross
negligence or willful misconduct of any Seller Indemnified Party, (ii) for any
matter in respect of which any Purchaser Indemnified Party would be entitled to
indemnification under Section 7.1 or (iii) to the extent resulting from acts or
omissions of the Purchaser based upon the written instructions from any Seller
Indemnified Party. Any amounts due to any Seller Indemnified Party hereunder
shall be payable by the Purchaser to such Seller Indemnified Party upon demand.

Section 7.3 Procedures for Third Party Claims. If any Third Party Claim shall be
brought or alleged against an indemnified party in respect of which indemnity is
to be sought against an indemnifying party pursuant to Section 7.1 or
Section 7.2, the indemnified party shall, promptly after receipt of notice of
the commencement of such Third Party Claim, notify the indemnifying party in
writing of the commencement thereof, enclosing a copy of all papers served, if
any; provided, that the omission to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under Section 7.1 or Section 7.2 unless, and only to the
extent that, the indemnifying party is actually prejudiced by such omission. In
the event that any Third Party Claim is brought against an indemnified party and
it notifies the indemnifying party of the commencement thereof in accordance
with this Section 7.3, the indemnifying party will be entitled, at the
indemnifying party’s sole cost and expense, to participate therein and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Article VII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such Third Party
Claim, an indemnified party shall have the right to retain its own counsel, but
the reasonable fees and expenses of such counsel shall be at the sole cost and
expense of such indemnified party unless (a) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(b) the indemnifying party has assumed the defense of such proceeding and has
failed within a reasonable time to retain counsel reasonably satisfactory to
such indemnified party or (c) the named parties to any such Third Party Claim
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation

 

-32-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interests between them based on the advice of counsel to
the indemnified party. It is agreed that the indemnifying party shall not, in
connection with any Third Party Claim or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate law
firm (in addition to local counsel where necessary) for all such indemnified
parties. The indemnifying party shall not be liable for any settlement of any
Third Party Claim effected without its written consent, but, if settled with
such consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any Loss by
reason of such settlement or judgment. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or discharge of any pending or threatened Third Party Claim in
respect of which any indemnified party is or could have been a party and
indemnity could be sought hereunder by such indemnified party, unless such
settlement, compromise or discharge, as the case may be, (i) includes an
unconditional, full written release of such indemnified party, in form and
substance reasonably satisfactory to the indemnified party, from all liability
on claims that are the subject matter of such claim or proceeding, (ii) does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any indemnified party and (iii) does not impose any
continuing obligations or restrictions other than customary and reasonable
confidentiality obligations relating to such claim, settlement or compromise.

Section 7.4 Other Claims . A claim by an indemnified party under this ARTICLE
VII for any matter not involving a Third Party Claim and in respect of which
such indemnified party would be entitled to indemnification hereunder may be
made by delivering, in good faith, a written notice of demand to the
indemnifying party, which notice shall contain (a) a description and the amount
of any Losses incurred or suffered or reasonably expected to be incurred or
suffered by the indemnified party, (b) a statement that the indemnified party is
entitled to indemnification under this ARTICLE VII for such Losses and a
reasonable explanation of the basis therefor, and (c) a demand for payment in
the amount of such Losses. For all purposes of this Section 7.4, the Seller
shall be entitled to deliver such notice of demand to the Purchaser on behalf of
the Seller Indemnified Parties, and the Purchaser shall be entitled to deliver
such notice of demand to the Seller on behalf of the Purchaser Indemnified
Parties.

Section 7.5 Time Limitations.

(a) The Seller shall have liability under Section 7.1 with respect to any breach
of any representation or warranty made by the Seller in any of the Transaction
Documents or certificates delivered by the Seller to the Purchaser in writing
pursuant to this Purchase and Sale Agreement only if the Purchaser notifies the
Seller of a claim, specifying the factual basis of such claim in reasonable
detail: [***]

(b) The Purchaser shall have liability under Section 7.2 with respect to any
breach of any representation or warranty made by the Purchaser in any of the
Transaction Documents or any certificate delivered by the Purchaser to the
Seller in writing pursuant to this Purchase and Sale Agreement [***], only if,
[***], the Seller notifies the Purchaser of a claim, specifying the factual
basis of such claim in reasonable detail.

Section 7.6 Exclusive Remedy. Except in the case of actual fraud or intentional
breach and except as set forth in Section 9.2, the indemnification afforded by
this Article VII shall be the sole and exclusive remedy for any and all Losses
awarded against or incurred or suffered by a Party in connection with the
transactions contemplated by the Transaction Documents, including with respect
to any breach of any representation or warranty made by a Party in any of the
Transaction Documents or any certificate delivered by a Party to the other Party
in writing pursuant to this Purchase and Sale Agreement or any breach of or
default under any covenant or agreement by a Party pursuant to any Transaction
Document.

 

-33-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 7.7 Limitations. Notwithstanding anything herein to the contrary, but
subject to the remainder of this Section 7.7, in no event shall any Seller
Indemnified Party or Purchaser Indemnified Party have any liability for, or
Losses be deemed to include, any special, punitive or exemplary damages, or any
lost profits, whether in contract or tort, regardless of whether the other Party
shall be advised, shall have reason to know, or in fact shall know of the
possibility of such damages suffered or incurred by any such Seller Indemnified
Party or Purchaser Indemnified Party in connection with this Purchase and Sale
Agreement any of the other Transaction Documents or any of the transactions
contemplated hereby or thereby, except to the extent any such damages are
actually paid to a Third Party in accordance with Section 7.3. Notwithstanding
the foregoing, the limitations set forth in this Section 7.7 shall not apply to
any claim for indemnification hereunder in the case of actual fraud or
intentional breach. In addition, the Parties acknowledge and agree that (a) the
Purchaser’s Losses, if any, for any indemnifiable events under this Purchase and
Sale Agreement will typically include Losses for Royalties that the Purchaser
was entitled to receive in respect of its ownership of the Purchased Assets but
did not receive timely or at all due to such indemnifiable event and (b) the
Purchaser shall be entitled to make indemnification claims for all such missing
or delayed Royalties that the Purchaser was entitled to receive in respect of
its ownership of the Purchased Assets as Losses hereunder (which claims shall be
reviewed and assessed by the Parties in accordance with the procedures set forth
in this ARTICLE VII), and such missing or delayed Royalties shall not be deemed
special, punitive or exemplary damages, or lost profits for any purpose of this
Purchase and Sale Agreement.

ARTICLE VIII

TERMINATION

Section 8.1 Termination of Agreement. This Purchase and Sale Agreement shall
terminate on the earlier of (a) [***] after the later of (i) the last day of the
Roche Royalty Term and (ii) the last day of the UCB Royalty Term, (b) [***]
after the date on which both the Roche License Agreement and the UCB License
Agreement shall have terminated (in whole) and the Purchaser shall cease to have
any rights to negotiate or pursue New Arrangement(s) in respect thereof pursuant
to Section 5.6 and, if a New Arrangement is entered into, then [***] after the
date on which such New Arrangement shall have terminated (in whole), and
(c) mutual written agreement of the Purchaser and the Seller.

Section 8.2 Effect of Termination. Upon the termination of this Purchase and
Sale Agreement pursuant to Section 8.1, this Purchase and Sale Agreement shall
become void and of no further force and effect; provided, however, that (a) the
provisions of Section 5.2, ARTICLE VII, this ARTICLE VIII and ARTICLE IX shall
survive such termination and shall remain in full force and effect, (b) if, upon
the termination of this Purchase and Sale Agreement, any Royalties or other
amounts are payable to the Purchaser, this Purchase and Sale Agreement shall
remain in full force and effect until any and all such payments have been made
in full, and (except as provided in this Section 8.2) solely for that purpose,
and (c) nothing contained in this Section 8.2 shall relieve either Party from
liability for any breach of this Purchase and Sale Agreement that occurs prior
to termination.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Survival. All representations, warranties and covenants made in this
Purchase and Sale Agreement, in any other Transaction Document or in any
certificate delivered pursuant to this Purchase and Sale Agreement shall survive
the execution and delivery of this Purchase and Sale Agreement and the Closing.
The rights hereunder to indemnification, payment of Losses or other remedies
based on any such representation, warranty or covenant shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any

 

-34-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

time (whether before or after the execution and delivery of this Purchase and
Sale Agreement or the Closing) in respect of the accuracy or inaccuracy of or
compliance with, any such representation, warranty or covenant.

Section 9.2 Specific Performance. Each Party acknowledges and agrees that, if it
fails to perform any of its obligations under any of the Transaction Documents,
the other Party will have no adequate remedy at law. In such event, each Party
agrees that the other Party shall have the right, in addition to any other
rights it may have (whether at law or in equity), to specific performance of
this Purchase and Sale Agreement.

Section 9.3 Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
by registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, (b) upon receipt when sent by an overnight courier (costs prepaid and
receipt requested), (c) on the date personally delivered to an authorized
officer of the Party to which sent or (d) on the date transmitted by facsimile
with a confirmation of receipt, addressed to the recipient as follows:

if to the Seller, to:

Nektar Therapeutics

455 Mission Bay Boulevard South

San Francisco, California 94158

Attention: General Counsel

Telephone: 415-482-5600

Facsimile: 415-339-5322

with a copy to (which shall not constitute notice):

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Christopher Cox

Telephone: 212-504-6888

Facsimile: 212-504-6666

with another copy to (which shall not constitute notice):

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94025

Attention: Sam Zucker

Telephone: 650-473-2638

Facsimile: 650-473-2601

if to the Purchaser, to:

RPI Finance Trust

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Facsimile: (302) 636-4140

 

-35-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

with a copy to (which shall not constitute notice):

RP Management, LLC

110 E. 59th Street, Suite 3300

New York, New York 10022

Attention: Pablo Legorreta

Facsimile: (212) 883-2260

with another copy to (which shall not constitute notice):

Goodwin | Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Kingsley Taft    Arthur McGivern Telephone:(617) 570-1222    (617)
570-1971 Facsimile:(617) 523-1231    (617) 523-1231

Each Party may, by notice given in accordance herewith to the other Party,
designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

Section 9.4 Successors and Assigns. The Seller shall not be entitled to assign
any of its rights or delegate any of its obligations under this Purchase and
Sale Agreement without the prior written consent of the Purchaser, except that
the Seller may, without the consent of the Purchaser, assign its rights and
delegate its obligations under this Purchase and Sale Agreement to any other
Person into which it may merge, with which it may consolidate or to which it may
sell all or substantially all of its assets or all of the business to which
either License Agreement relates if such License Agreement, the UCB Intellectual
Property Rights or the Roche Intellectual Property Rights, related to such
License Agreement and the rights and obligations of the Seller hereunder related
thereto are transferred together to such other Person; and provided, however,
that the assignee under such assignment agrees to be bound by the terms of the
Transaction Documents and furnishes a written agreement to the Purchaser, in
form and substance reasonably satisfactory to the Purchaser, to that effect. The
Purchaser may, without the consent of the Seller, assign any of its rights and
delegate any of its obligations under this Purchase and Sale Agreement without
restriction; provided, however, that, notwithstanding anything to the contrary
set forth in this Purchase and Sale Agreement, the Purchaser shall not, without
the prior written consent of the Seller, (i) assign any of the Purchased Assets
if such assignment would be inconsistent with or violate any of the provisions
contained in either of the License Agreements that are enforceable, (ii) assign
any of its rights or delegate any of its obligations to any Person that is a
Restricted Person or (iii) assign any of its rights or delegate any of its
obligations if any such assignment or delegation would otherwise be inconsistent
with or violate any of the provisions contained in either of the License
Agreements. The Purchaser shall give written notice to the Seller of any
assignment permitted by this Section 9.4 promptly (but in any event within three
(3) Business Days) after the occurrence thereof. The Seller shall be under no
obligation to reaffirm any representations, warranties or covenants made in this
Purchase and Sale Agreement or any of the other Transaction Documents or take
any other action in connection with any such assignment by the Purchaser. Any
purported assignment of rights or delegation of obligations in

 

-36-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

violation of this Section 9.4 will be void. Subject to the foregoing, this
Purchase and Sale Agreement will apply to, be binding upon, and inure to the
benefit of, the successors and permitted assigns of the Parties. For the
avoidance of doubt, nothing in this Section 9.4 shall be construed as limiting
the provisions of Section 2.6.

Section 9.5 Independent Nature of Relationship. The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other Party or any of its Affiliates. This Purchase and Sale Agreement is
not a partnership or similar agreement, and nothing contained herein or in any
other Transaction Document shall be deemed to constitute the Seller and the
Purchaser as a partnership, an association, a joint venture or any other kind of
entity or legal form for any purposes, including any Tax purposes. The Parties
agree that they shall not take any inconsistent position with respect to such
treatment in a filing with any Governmental Authority.

Section 9.6 Entire Agreement. This Purchase and Sale Agreement, together with
the Exhibits and Schedules hereto, the other Transaction Documents and the
Confidentiality Agreement, constitute a complete and exclusive statement of the
terms of agreement between the Parties, and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties,
with respect to the subject matter of this Purchase and Sale Agreement. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein (or in the Exhibits or Schedules hereto or the other
Transaction Documents) has been made or relied upon by either Party.

Section 9.7 Governing Law.

(a) THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

(b) Each Party irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of (i) the United States District Court
for the Southern District of New York and (ii) the Supreme Court of the State of
New York, Borough of Manhattan, for purposes of any claim, action, suit or
proceeding arising out of this Purchase and Sale Agreement, any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby,
and agrees that all claims in respect thereof shall be heard and determined only
in such courts. Each Party agrees to commence any such claim, action, suit or
proceeding only in the United States District Court for the Southern District of
New York or, if such claim, action, suit or proceeding cannot be brought in such
court for jurisdictional reasons, in the Supreme Court of the State of New York,
Borough of Manhattan, and agrees not to bring any such claim, action, suit or
proceeding in any other court. Each Party hereby waives, and agrees not to
assert in any such claim, action, suit or proceeding, to the fullest extent
permitted by Applicable Law, any claim that (i) such Party is not personally
subject to the jurisdiction of such courts, (ii) such Party and such Party’s
property is immune from any legal process issued by such courts or (iii) any
claim, action, suit or proceeding commenced in such courts is brought in an
inconvenient forum. Each Party agrees that a final judgment in any such claim,
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law. Each Party acknowledges and agrees that this Section 9.7(b)
constitutes a voluntary and bargained-for agreement between the Parties.

 

-37-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c) The Parties agree that service of process in any claim, action, suit or
proceeding referred to in Section 9.7(b) may be served on either Party anywhere
in the world, including by sending or delivering a copy of such process to such
Party in any manner provided for the giving of notices in Section 9.3. Nothing
in this Purchase and Sale Agreement will affect the right of either Party to
serve process in any other manner permitted by Applicable Law. Each Party waives
personal service of any summons, complaint or other process, which may be made
by any other means permitted by New York law.

Section 9.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PURCHASE AND SALE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS PURCHASE AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.8.

Section 9.9 Severability. If one or more provisions of this Purchase and Sale
Agreement are held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be excluded from this Purchase and Sale
Agreement and the balance of this Purchase and Sale Agreement shall be
interpreted as if such provision were so excluded and shall remain in full force
and effect and be enforceable in accordance with its terms. Any provision of
this Purchase and Sale Agreement held invalid or unenforceable only in part or
degree by a court of competent jurisdiction shall remain in full force and
effect to the extent not held invalid or unenforceable.

Section 9.10 Counterparts. This Purchase and Sale Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Purchase and Sale Agreement shall become effective when each Party shall have
received a counterpart hereof signed by the other Party. Any counterpart may be
executed by facsimile or other similar means of electronic transmission,
including “PDF”, and such facsimile or other electronic transmission shall be
deemed an original.

Section 9.11 Amendments; No Waivers. Neither this Purchase and Sale Agreement
nor any term or provision hereof may be amended, supplemented, restated, waived,
changed or modified except with the written consent of the Parties. No failure
or delay by either Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. No notice to or demand on either Party in any
case shall entitle it to any notice or demand in similar or other circumstances.
No waiver or approval hereunder shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 9.12 No Third Party Rights. Other than the Parties, no Person will have
any legal or equitable right, remedy or claim under or with respect to this
Purchase and Sale Agreement or any of the

 

-38-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

other Transaction Documents. This Purchase and Sale Agreement may be amended or
terminated, and any provision of this Purchase and Sale Agreement may be waived,
without the consent of any Person who is not a Party. The Seller shall enforce
any legal or equitable right, remedy or claim under or with respect to this
Purchase and Sale Agreement for the benefit of the Seller Indemnified Parties
and the Purchaser shall enforce any legal or equitable right, remedy or claim
under or with respect to this Purchase and Sale Agreement for the benefit of the
Purchaser Indemnified Parties. Notwithstanding the foregoing, and without
limiting the generality of the last sentence of Section 2.6 and the last
sentence of Section 9.4, nothing in this Section 9.12 shall be construed as
limiting the rights of the Designated Affiliate, if any, under Section 2.6.

Section 9.13 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Purchase and Sale Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 9.14 Trustee Capacity of Wilmington Trust Company. Notwithstanding
anything contained herein to the contrary, it is expressly understood and agreed
by the parties hereto that (i) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely in its
trustee capacity, in the exercise of the powers and authority conferred and
vested in it under [***], (ii) each of the representations, undertakings and
agreements herein made on the part of the Purchaser is made and intended not as
a personal representation, undertaking and agreement by Wilmington Trust Company
but is made and intended for the purpose of binding only the Purchaser and
(iii) under no circumstances shall Wilmington Trust Company be personally liable
for the payment of any indebtedness or expenses of the Purchaser or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Purchaser under this Agreement or any related
documents.

{SIGNATURE PAGE FOLLOWS}

 

-39-



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the Parties have executed this Purchase and Sale Agreement
as of the day and year first written above.

 

NEKTAR THERAPEUTICS By:  

/s/ John Nicholson

  Name:   John Nicholson   Title:   Senior Vice President and Chief Financial
Officer

RPI FINANCE TRUST By:   Wilmington Trust Company, not in its individual capacity
but solely in its capacity as owner trustee By:  

[***]

  Name:   [***]   Title:   [***]

 